18-13374-mew                 Doc 506           Filed 03/29/19 Entered 03/29/19 18:26:38                                    Main Document
                                                            Pg 1 of 53

                                                   UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF NEW YORK


In re: Aegean Marine Petroleum Network Inc, et al.                                                                  Case No: 18-13374 (MEW)
 Debtors                                                                                 Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                                                     Explanation
REQUIRED DOCUMENTS                                                                     Form No.          Document Attached
                                                                                                                                      Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1a                      X
Schedule of Bank Account Balances                                                      MOR-1b                      X
Schedule of Disbursements by Legal Entity and Trustee Fees Paid                        MOR-1c                      X
Statement of Operations                                                                MOR-2                       X
Balance Sheet - as of Petition Date                                                    MOR-3a                      X
Balance Sheet - as of Reporting Period End                                             MOR-3b                      X
Accounts Payable Aging                                                                 MOR-4                       X
Accounts Receivable Aging                                                              MOR-5                       X
Payments to Professionals                                                              MOR-6                       X
Payments to Insiders                                                                   MOR-7                       X
Debtor Questionnaire                                                                   MOR-8                       X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
knowledge and belief.



/s/ John G. Mystakidis                                                                                   March 29, 2019
Signature of Authorized Individual*                                                                      Date


John G. Mystakidis                                                                                       Authorized Person
Printed Name of Authorized Individual                                                                    Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager
 or member if debtor is a limited liability company.




                                                                           1
          18-13374-mew        Doc 506   Filed 03/29/19 Entered 03/29/19 18:26:38          Main Document
                                                     Pg 2 of 53
In re: Aegean Marine Petroleum Network Inc. et al.                                          Case No. 18-13374 (MEW)

Debtors                                                        Reporting Period: February 1, 2019 – February 28, 2019



                    CERTIFICATION REGARDING POST-PETITION BANK ACCOUNT
                      RECONCILIATIONS AND CASH DISBURSEMENT JOURNALS


   I, John G. Mystakidis, Chief Financial Officer of Aegean Marine Petroleum Network, Inc. and its affiliated
   debtors and debtors in possession (collectively, the “Debtors”), hereby certify as follows:

   1. Included in MOR-1b is a listing of the Debtors’ bank accounts, by account number, and the opening and
      closing balances. These accounts are reconciled monthly in accordance with the Debtors’ ordinary course
      accounting practices and are available to the United States Trustee upon request.

   2. To the best of my knowledge and belief, all disbursements made during the reporting period in satisfaction of
      prepetition liabilities were made under authority of an order entered by the Bankruptcy Court. Cash
      disbursement journals are maintained in accordance with the Debtors’ ordinary course accounting practices
      and are available to the United States Trustee upon request.



     /s/ John G. Mystakidis




                                                          2
     18-13374-mew        Doc 506     Filed 03/29/19 Entered 03/29/19 18:26:38           Main Document
                                                  Pg 3 of 53
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF NEW YORK

In re: Aegean Marine Petroleum Network, Inc., et al.                                Case No. 18-13374 (MEW)
Debtors

                            Reporting Period: February 1, 2019 – February 28, 2019

                              Global Notes and Statements of Limitations and
                      Disclaimers Regarding the Debtors’ Monthly Operating Report

         On November 6, 2018 (the “Petition Date”), Aegean Marine Petroleum Network Inc. (“Aegean”) and its
affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”), each commenced with the
United States Bankruptcy Court for the Southern District of New York (the “Court”) a voluntary case under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue
operating their businesses and managing their properties as debtors in possession pursuant to sections 1107(a)
and 1108 of the Bankruptcy Code. On the Petition Date, the Bankruptcy Court entered an order authorizing the
joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. On
November 15, 2018, the United States Trustee for the Southern District of New York (the “U.S. Trustee”)
appointed an official committee of unsecured creditors pursuant to section 1102(a)(1) of the Bankruptcy Code.

1. General Methodology. The Debtors are filing their monthly operating report (this “MOR”) solely for
   purposes of complying with the monthly operating requirements applicable in the Debtors’ chapter 11 cases.
   The financial information contained herein is unaudited, limited in scope, and as discussed below, not
   prepared in accordance with accounting principles generally accepted in the United States of America. This
   MOR should not be relied upon by any persons for information relating to current or future financial
   conditions, events, or performance of any of the Debtors or their affiliates, as the results of operations
   contained herein are not necessarily indicative of results which may be expected from any other period or for
   the full year, and may not necessarily reflect the results of operations, financial position, and schedule of
   receipts and disbursements in the future. The information furnished in this MOR does not include eliminating
   journal entries, and certain amounts may appear to be clerically inaccurate as they are subject to rounding
   differences. There can be no assurance that the information contained herein is complete, and this MOR may
   be subject to revision. The following notes, statements, and limitations should be referred to, and referenced
   in connection with, any review of this MOR.

2. Basis of Presentation. In preparing this MOR, the Debtors relied on financial data derived from their books
   and records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors
   made reasonable efforts to supplement the information set forth in their books and records with additional
   information concerning transactions that may not have been identified therein. Subsequent information or
   discovery may result in material changes to this MOR and errors or omissions may exist. Notwithstanding
   any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or
   commitment to update this MOR.

3. Reporting Period. Unless otherwise noted herein, this MOR generally reflects the Debtors’ books and
   records and financial activity occurring during the applicable reporting period. Except as otherwise noted, no
   adjustments have been made for activity occurring after the close of the reporting period.

4. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state
   securities laws or other applicable non-bankruptcy law or in lieu of complying with any periodic reporting
   requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the

                                                        3
     18-13374-mew         Doc 506     Filed 03/29/19 Entered 03/29/19 18:26:38             Main Document
                                                   Pg 4 of 53
   claims against, or equity interests in, the Debtors should evaluate this financial information in light of the
   purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate
   variations from securities laws or for any evaluations of the Debtors based on this financial information or
   any other information.

5. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the
   Debtors as described in the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
   to (A) Continue to Operate Their Cash Management System and Maintain Existing Bank Accounts and
   (B) Continue to Perform Intercompany Transactions and (II) Granting Related Relief [Docket No. 4] and is
   consistent with the Debtors’ historical cash management practices.

6. Non-Reliance upon Financial Statements. On November 2, 2018, the audit committee of Aegean’s board
   of directors (the “Audit Committee”) issued a press release which states that the financial statements for the
   fiscal years ended December 31, 2015, December 31, 2016, and December 31, 2017 should no longer be relied
   upon. As such, account balances included in this MOR which relate to these periods may contain material
   inaccuracies.

7. Debtor in Possession Financing. On January 15, 2019, the Debtors received final authorization from the
   Bankruptcy Court to access approximately $540 million of debtor in possession financing pursuant to Final
   Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I) Authorizing the Debtors to Obtain
   Senior Secured Priming Superpriority Postpetition Financing, (II) Granting Liens and Superpriority
   Administrative Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection,
   (V) Modifying the Automatic Stay; and (VI) Granting Related Relief [Docket No. 290] (the “DIP Order”).
   Please see the DIP Order for additional detail.

8. Payment of Prepetition Claims Pursuant to First Day Orders. The Bankruptcy Court has entered orders
   (the “First Day Orders”) authorizing, but not directing, the Debtors to, among other things, pay certain
   prepetition (a) obligations payable to specified lien and foreign claimants, (b) insurance obligations,
   (c) employee wages, salaries, and related items, (d) obligations related to the provision of utility services, and
   (e) taxes and assessments. If any payments were made on account of such claims following the
   commencement of these chapter 11 cases pursuant to the authority granted to the Debtors by the Bankruptcy
   Court under the First Day Orders, such payments have been included in this MOR unless otherwise noted.

9. Liabilities Subject to Compromise. The Debtors’ balance sheet distinguishes the presentation of liabilities
   between liabilities subject to compromise and liabilities not subject to compromise, consistent with ASC 852-
   10-45-4. Liabilities subject to compromise exclude certain contingent and unliquidated liabilities which are
   either not probable or not able to be reasonably estimated as of the reporting period, or both.

10. Reservation of Rights. The Debtors reserve all rights to amend or supplement this MOR in all respects, as
    may be necessary or appropriate, but shall be under no obligation to do so. Nothing contained in this MOR
    shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 cases.

11. Insiders. For purposes of this MOR, the Debtors defined “insiders” as: (a) directors; (b) officers; (c) persons
    in control of the Debtors; and (d) relatives of the Debtors’ directors, officers, or persons in control of the
    Debtors. Moreover, the Debtors do not take a position with respect to: (w) any insider’s influence over the
    control of the Debtors; (x) the management responsibilities or functions of any such insider; (y) the decision
    making or corporate authority of any such insider; or (z) whether the Debtors or any such insider could
    successfully argue that he or she is not an “insider” under applicable law, with respect to any theories of
    liability, or for any other purpose.


                                                          4
     18-13374-mew        Doc 506      Filed 03/29/19 Entered 03/29/19 18:26:38            Main Document
                                                   Pg 5 of 53
12. Personally Identifiable Information. The European Data Protection Regulation (the “GDPR”), which
    applies to all European Union countries, imposes significant constraints on the disclosure of “personally
    identifiable information.” To avoid any conflict with the GDPR and applicable privacy law, this MOR does
    not contain personally identifiable information. Transfers to or for the benefit of insiders have been disclosed
    in aggregate amounts, without separately identifying amounts paid or otherwise disclosing personally
    identifiable information.

13. Reorganization Items. Expenses and income directly associated with the Debtors’ chapter 11 cases are
    reported separately in the income statement as reorganization items, consistent with ASC 852-10-45-9.
    Reorganization items primarily include expenses related to legal advisory, professional consulting and
    advisory services, United States Trustee fees, and changes in liabilities subject to compromise.

14. Accounts Receivable. As set forth in the Declaration of Tyler Baron, Director of Aegean Marine Petroleum
    Network Inc., in Support of the Chapter 11 Petitions and First Day Motions [Docket No. 2], the Debtors
    believe that approximately $200 million of accounts receivable are likely without economic substance because
    evidence suggests that the receivables were improperly entered onto the Debtors’ books and records as part
    of a scheme to facilitate and conceal possible misappropriation of the Debtors’ assets. For purposes of this
    MOR, the Debtors have reserved the full balance of these approximately $200 million of receivables, and
    presented their accounts receivable net of the allowance for doubtful accounts. The Debtors reserve all rights
    with respect to the foregoing.




                                                         5
18-13374-mew                   Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                             Main Document
                                                                  Pg 6 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                            Case No: 18-13374 (MEW)
 Debtors                                                                                                           Reporting Period: February 1, 2019 - February 28, 2019


                                                                               MOR - 1a
                                                             Schedule of Cash Receipts and Disbursements
                                                          For the Period: February 1, 2019 - February 28, 2019
                                                                              (Unaudited)


                                                                                                                                 Less:
$ USD, actual amounts                                                                                                        Intercompany                   Net
Debtor                                               Case Number            Receipts               Disbursements               Transfers               Disbursements
Aegean Bunkering (USA) LLC                            18-13373       $          89,906,361     $          89,911,122     $         (14,142,460)    $         75,768,663
Aegean Marine Petroleum Network Inc.                  18-13374                     250,781                   152,183                  (145,816)                   6,367
Aegean (Fujairah) Bunkering S.A.                      18-13375                           -                         -                         -                        -
Aegean Ace Maritime Company                           18-13376                     200,694                   204,069                   (38,236)                 165,833
Aegean Agency (Gibraltar) Limited                     18-13377                      68,431                    83,028                         -                   83,028
Aegean Breeze Maritime Company                        18-13378                     139,384                   125,495                   (38,236)                  87,260
Aegean Bunkering (Gibraltar) Limited                  18-13379                      71,581                   143,356                  (120,391)                  22,965
AMPNI Investments Co. Limited                         18-13380                      44,445                    26,965                         -                   26,965
Aegean Bunkering (Hong Kong) Limited                  18-13381                           -                        12                         -                       12
Andros Marine Limited                                 18-13382                     140,831                   576,394                  (400,000)                 176,394
Aegean Bunkering (Jamaica) Ltd.                       18-13383                         393                    21,285                    (4,852)                  16,433
Aegean Bunkering (Singapore) Pte. Ltd.                18-13384                      24,127                    23,260                         -                   23,260
Benmore Services S.A.                                 18-13385                           -                   147,027                    (9,610)                 137,417
Aegean Bunkering (Trinidad) Ltd.                      18-13386                      47,450                    79,613                   (35,244)                  44,370
Aegean Bunkering Combustibles Las Palmas S.A.         18-13387                     430,241                   676,975                    (9,508)                 667,467
Caribbean Renewable Energy Sources Inc.               18-13388                           -                         -                         -                        -
Aegean Bunkering Morocco SARL AU                      18-13389                      11,143                     8,640                         -                    8,640
Cephallonia Marine S.A.                               18-13390                           -                   103,199                    (5,713)                  97,486
Aegean Bunkering Services Inc.                        18-13391                   5,827,545                 6,226,672                (4,942,454)               1,284,218
Dilos Marine Inc.                                     18-13392                           -                   139,895                         -                  139,895
Aegean Caribbean Holdings Inc.                        18-13393                           -                         -                         -                        -
Aegean Gas Maritime Company                           18-13394                     204,066                   205,116                   (23,635)                 181,481
Eton Marine Ltd.                                      18-13395                           -                   402,535                        (9)                 402,526
Aegean Holdings S.A.                                  18-13396                           -                         -                         -                        -
Aegean Investments S.A.                               18-13397                           -                         -                         -                        -
Aegean Maistros Maritime Company                      18-13398                      74,145                    93,386                   (23,635)                  69,751
Aegean Management Services M.C.                       18-13399                     221,482                   234,474                         -                  234,474
Aegean Marine Petroleum S.A.                          18-13400                 116,637,504               132,803,727                (2,473,529)             130,330,199
Halki Navigation S.A.                                 18-13401                      30,000                   153,580                   (12,593)                 140,987
Aegean Oil (USA), LLC                                 18-13402                           -                       160                         -                      160
I.C.S. Petroleum (Montreal) Ltd.                      18-13403                         123                       452                         -                      452
Aegean Oil Terminal Corporation                       18-13404                   3,895,436                 4,359,147                         -                4,359,147
Aegean Petroleum International Inc.                   18-13405                     173,047                   309,582                    (9,700)                 299,882
I.C.S. Petroleum Ltd.                                 18-13406                     278,537                   210,008                      (158)                 209,850
Aegean Ship III Maritime Company                      18-13407                     131,300                   214,183                         -                  214,183
Aegean Ship VIII Maritime Company                     18-13408                     169,250                   175,655                   (38,236)                 137,420
Ingram Enterprises Co.                                18-13409                           -                    17,597                    (3,894)                  13,703
Aegean Ship XII Maritime Company                      18-13410                     170,396                   198,831                    (5,655)                 193,177
Ios Marine Inc.                                       18-13411                           -                    75,819                         -                   75,819
Aegean Shipholdings Inc.                              18-13412                     805,008                   805,000                  (805,000)                       -
Aegean Tankfarms Holdings S.A.                        18-13413                           -                         -                         -                        -
Ios Shipping Ltd.                                     18-13414                           -                   119,164                         -                  119,164
Aegean Tanking S.A.                                   18-13415                           -                         6                        (6)                       -
Aegean Tiffany Maritime Company                       18-13416                     224,299                   211,442                         -                  211,442
Ithaki Marine S.A.                                    18-13417                     157,605                   829,287                  (707,750)                 121,537
Aegean VII Shipping Ltd.                              18-13418                           -                   219,609                         -                  219,609
Kassos Navigation S.A.                                18-13419                           -                   152,298                    (5,560)                 146,738
Amorgos Maritime Inc.                                 18-13420                           -                    14,288                         -                   14,288
AMPN USA, LLC                                         18-13421                           -                        30                         -                       30
Kerkyra Marine S.A.                                   18-13422                           -                   118,926                       (29)                 118,896
AMPNI Holdings Co. Limited                            18-13423                      47,825                    30,436                         -                   30,436
Kimolos Maritime Inc.                                 18-13424                           -                    98,400                   (39,041)                  59,359
Kithnos Maritime Inc.                                 18-13425                     100,000                   281,287                   (28,172)                 253,115
Kythira Marine S.A.                                   18-13426                           -                   106,424                    (3,744)                 102,680
Lefkas Marine S.A.                                    18-13427                           -                    14,870                   (14,720)                     150
Maistros RORO Shipholdings Ltd.                       18-13428                           -                         -                         -                        -
Milos Shipping (Pte.) Ltd.                            18-13429                          45                    23,689                         -                   23,689
Mykonos I Maritime Limited                            18-13430                           -                   102,421                         -                  102,421
Nevado Navigation S.A.                                18-13431                           -                    94,341                       (15)                  94,326




                                                                                  6
18-13374-mew                     Doc 506             Filed 03/29/19 Entered 03/29/19 18:26:38                                             Main Document
                                                                  Pg 7 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                            Case No: 18-13374 (MEW)
 Debtors                                                                                                           Reporting Period: February 1, 2019 - February 28, 2019


                                                                               MOR - 1a
                                                             Schedule of Cash Receipts and Disbursements
                                                          For the Period: February 1, 2019 - February 28, 2019
                                                                              (Unaudited)


                                                                                                                                 Less:
$ USD, actual amounts                                                                                                        Intercompany                   Net
Debtor                                               Case Number            Receipts               Disbursements               Transfers               Disbursements
Ostria RORO Shipholdings Ltd                          18-13432                           -                         -                         -                        -
Paros Maritime Inc.                                   18-13433                           -                   240,530                        (3)                 240,527
Paxoi Marine S.A.                                     18-13434                      74,708                   156,951                    (9,621)                 147,330
Santon Limited                                        18-13435                      35,214                    75,356                         -                   75,356
Santorini I Maritime Limited                          18-13436                           -                   138,237                         -                  138,237
Sealand Navigation Inc.                               18-13437                     280,981                   323,212                   (28,172)                 295,040
Serifos Maritime Inc.                                 18-13438                           -                     1,055                      (905)                     150
Serifos Shipping (Pte.) Ltd.                          18-13439                         129                    53,394                         -                   53,394
Sifnos Marine Inc.                                    18-13440                           -                   105,027                         -                  105,027
Symi Navigation S.A.                                  18-13441                           -                   117,409                      (249)                 117,160
Tasman Seaways Inc.                                   18-13442                      27,850                   328,165                         -                  328,165
Tempest Shiptrade Ltd                                 18-13443                      91,751                   201,580                         -                  201,580
Tilos Shipping (Pte.) Ltd.                            18-13444                         120                    83,607                         -                   83,607
Tinos Marine Inc.                                     18-13445                       8,546                     6,900                         -                    6,900
West Coast Fuel Transport Ltd.                        18-13446                         331                       494                         -                      494
Zakynthos Marine Limited                              18-13447                           -                   120,656                      (975)                 119,680
Total                                                                $         221,003,105     $         243,277,933     $         (24,127,524)    $        219,150,410




                                                                                  7
18-13374-mew                  Doc 506                  Filed 03/29/19 Entered 03/29/19 18:26:38                                                    Main Document
                                                                    Pg 8 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                               Case No: 18-13374 (MEW)
   Debtors                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                      MOR - 1b
                                                                      Schedule of Debtor Bank Account Balances
                                                                 For the Period: February 1, 2019 - February 28, 2019
                                                                                     (Unaudited)

  $ USD, actual amounts                                                                                     Last Four Digits       Beginning Balance          Ending Balance
  Debtor                                               Bank                                                    Account No.                  2/1/2019               2/28/2019
  Aegean Ace Maritime Company                          Piraeus Bank S.A.                                     *********7493     $             94,500     $              91,126
  Aegean Agency (Gibraltar) Limited                    Gibraltar Bank                                        *********4004                   46,847                    47,384
  Aegean Agency (Gibraltar) Limited                    Gibraltar Bank                                        *********4003                   21,037                    23,968
  Aegean Agency (Gibraltar) Limited                    Gibraltar Bank                                        *********4002                      169                       395
  Aegean Agency (Gibraltar) Limited                    Gibraltar Bank                                        *********4001                   21,800                     3,511
  Aegean Breeze Maritime Company                       Aegean Baltic Bank S.A.                               *********0013                   20,486                         -
  Aegean Breeze Maritime Company                       Aegean Baltic Bank S.A.                               *********0021                        -                     6,646
  Aegean Breeze Maritime Company                       Piraeus Bank S.A.                                     *********9574                   37,267                    64,996
  Aegean Breeze Maritime Company                       Piraeus Bank S.A.                                     *********3831                    1,089                     1,089
  Aegean Bunkering (Gibraltar) Limited                 Gibraltar Bank                                        *********8003                   41,136                    23,150
  Aegean Bunkering (Gibraltar) Limited                 Gibraltar Bank                                        *********8002                   37,909                        15
  Aegean Bunkering (Gibraltar) Limited                 Gibraltar Bank                                        *********8001                   52,833                    14,106
  Aegean Bunkering (Hong Kong) Limited                 ABN Amro Bank N.V.                                    *********5958                      211                       199
  Aegean Bunkering (Jamaica) Ltd.                      Scotiabank                                            *********1*84                      501                       500
  Aegean Bunkering (Jamaica) Ltd.                      Scotiabank                                            *********1*89                    3,997                     1,885
  Aegean Bunkering (Jamaica) Ltd.                      Scotiabank                                            *********8*42                   34,484                    15,707
  Aegean Bunkering (Singapore) Pte. Ltd.               DBS Bank                                              *********3022                   12,115                    16,115
  Aegean Bunkering (Singapore) Pte. Ltd.               DBS Bank                                              *********2832                   24,898                    21,765
  Aegean Bunkering (Trinidad) Ltd.                     Bank of Nova Scotia                                   *********2232                    9,883                    10,145
  Aegean Bunkering (Trinidad) Ltd.                     Bank of Nova Scotia                                   *********2233                   46,460                    14,035
  Aegean Bunkering (USA) LLC                           ABN Amro Bank N.V.                                    *********0906                  386,339                   239,658
  Aegean Bunkering (USA) LLC                           Bank of America                                       *********3632                        -                         -
  Aegean Bunkering (USA) LLC                           JPMorgan Chase Bank                                   *********6377                   66,289                   206,583
  Aegean Bunkering (USA) LLC                           JPMorgan Chase Bank                                   *********3827                      214                       214
  Aegean Bunkering Combustibles Las Palmas S.A.        Aegean Baltic Bank S.A.                               *********0011                        -                         -
  Aegean Bunkering Combustibles Las Palmas S.A.        Aegean Baltic Bank S.A.                               *********0027                   10,278                    10,278
  Aegean Bunkering Combustibles Las Palmas S.A.        Banco Popular                                         *********7700                  134,711                   305,466
  Aegean Bunkering Combustibles Las Palmas S.A.        Banco Popular                                         *********5575                      334                       386
  Aegean Bunkering Combustibles Las Palmas S.A.        Banco Popular                                         *********2477                    7,527                     9,363
  Aegean Bunkering Combustibles Las Palmas S.A.        Banco Sabadell                                        *********4936                  428,459                     2,253
  Aegean Bunkering Combustibles Las Palmas S.A.        Banco Sabadell                                        *********0367                    8,475                       463
  Aegean Bunkering Combustibles Las Palmas S.A.        BNP Paribas                                           *********1001                        -                         -
  Aegean Bunkering Combustibles Las Palmas S.A.        BNP Paribas                                           *********1002                        -                         -
  Aegean Bunkering Morocco SARL AU                     BMCE Bank                                             *********2218                    1,178                     5,012
  Aegean Bunkering Morocco SARL AU                     BMCE Bank                                             *********9368                    7,791                     6,461
  Aegean Bunkering Services Inc.                       ABN Amro Bank N.V.                                    *********6205                    2,963                     2,931
  Aegean Bunkering Services Inc.                       ABN Amro Bank N.V.                                    *********4175                3,068,568                 2,504,175
  Aegean Bunkering Services Inc.                       Aegean Baltic Bank S.A.                               *********0015                      940                       934
  Aegean Bunkering Services Inc.                       Aegean Baltic Bank S.A.                               *********2018                    3,147                     3,147
  Aegean Bunkering Services Inc.                       Aegean Baltic Bank S.A.                               *********0021                  200,483                   489,975
  Aegean Bunkering Services Inc.                       Piraeus Bank S.A.                                     *********5161                  173,168                   163,023
  Aegean Bunkering Services Inc.                       Piraeus Bank S.A.                                     *********5179                   62,814                    62,209
  Aegean Bunkering Services Inc.                       Piraeus Bank S.A.                                     *********9927                  168,845                    12,715
  Aegean Bunkering Services Inc.                       Piraeus Bank S.A.                                     *********9418                      172                    55,457
  Aegean Gas Maritime Company                          Piraeus Bank S.A.                                     *********9945                       93                        93
  Aegean Gas Maritime Company                          Piraeus Bank S.A.                                     *********1775                   44,988                    43,939
  Aegean Maistros Maritime Company                     Aegean Baltic Bank S.A.                               *********2014                    2,644                     2,644
  Aegean Maistros Maritime Company                     Aegean Baltic Bank S.A.                               *********2022                   10,638                    10,571
  Aegean Maistros Maritime Company                     Piraeus Bank S.A.                                     *********2179                   40,838                    21,664
  Aegean Management Services M.C.                      Piraeus Bank S.A.                                     *********4762                   22,433                     9,441
  Aegean Marine Petroleum Network Inc.                 Citizens Bank                                         *********6635                  100,098                   100,141
  Aegean Marine Petroleum Network Inc.                 Aegean Baltic Bank S.A.                               *********0028                        -                         -
  Aegean Marine Petroleum Network Inc.                 Berenberg Bank                                        *********8001                   79,541                   184,458
  Aegean Marine Petroleum S.A.                         ABN Amro Bank N.V.                                    *********8622                    8,837                     8,837
  Aegean Marine Petroleum S.A.                         ABN Amro Bank N.V.                                    *********6210                  252,921                         -
  Aegean Marine Petroleum S.A.                         ABN Amro Bank N.V.                                    *********7555                1,611,150                   834,539
  Aegean Marine Petroleum S.A.                         ABN Amro Bank N.V.                                    *********7993               23,554,150                 8,807,223
  Aegean Marine Petroleum S.A.                         ABN Amro Bank N.V.                                    *********6178                        -                         -
  Aegean Marine Petroleum S.A.                         ABN Amro Bank N.V.                                    *********1215                        -                         -
  Aegean Marine Petroleum S.A.                         Aegean Baltic Bank S.A.                               *********0014                   48,496                    48,496
  Aegean Marine Petroleum S.A.                         Aegean Baltic Bank S.A.                               *********0022                      522                       522
  Aegean Marine Petroleum S.A.                         Aegean Baltic Bank S.A.                               *********0019                    2,964                     3,114
  Aegean Marine Petroleum S.A.                         Aegean Baltic Bank S.A.                               *********0014                        -                         -
  Aegean Marine Petroleum S.A.                         Aegean Baltic Bank S.A.                               *********0022                   55,670                    55,653
  Aegean Marine Petroleum S.A.                         Bank of Cyprus                                        *********2700                    1,008                       946
  Aegean Marine Petroleum S.A.                         Bank of Cyprus                                        *********2727                   44,836                    28,513
  Aegean Marine Petroleum S.A.                         Berenberg Bank                                        *********2003                        -                         -
  Aegean Marine Petroleum S.A.                         BNP Paribas                                           *********8001                        -                         -
  Aegean Marine Petroleum S.A.                         BNP Paribas                                           *********8002                        -                         -
  Aegean Marine Petroleum S.A.                         Eurobank Ergasias                                     *********9272                    3,761                     3,761
  Aegean Marine Petroleum S.A.                         Eurobank Ergasias                                     *********8844                        1                         1
  Aegean Marine Petroleum S.A.                         Hellenic Bank                                         *********0001                        -                         -
  Aegean Marine Petroleum S.A.                         Hellenic Bank                                         *********0002                   18,729                    18,346
  Aegean Marine Petroleum S.A.                         Hellenic Bank                                         *********0002                    6,555                     6,555
  Aegean Marine Petroleum S.A.                         HSH Nordbank                                          *********0888                        -                         -




                                                                                         8
18-13374-mew                   Doc 506                 Filed 03/29/19 Entered 03/29/19 18:26:38                                                    Main Document
                                                                    Pg 9 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                               Case No: 18-13374 (MEW)
   Debtors                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                      MOR - 1b
                                                                      Schedule of Debtor Bank Account Balances
                                                                 For the Period: February 1, 2019 - February 28, 2019
                                                                                     (Unaudited)

  $ USD, actual amounts                                                                                     Last Four Digits      Beginning Balance           Ending Balance
  Debtor                                               Bank                                                    Account No.                 2/1/2019                2/28/2019
  Aegean Marine Petroleum S.A.                         HSH Nordbank                                          *********7880                    1,687                    1,687
  Aegean Marine Petroleum S.A.                         Mashreq Bank                                          *********7958                        -                        -
  Aegean Marine Petroleum S.A.                         Mashreq Bank                                          *********7968                        -                        -
  Aegean Marine Petroleum S.A.                         National Bank of Greece                               *********2201                   15,814                   15,814
  Aegean Marine Petroleum S.A.                         Piraeus Bank S.A.                                     *********2688                   49,344                   52,046
  Aegean Marine Petroleum S.A.                         Piraeus Bank S.A.                                     *********5137                  616,639                  282,497
  Aegean Marine Petroleum S.A.                         Piraeus Bank S.A.                                     *********8648                        4                        4
  Aegean Marine Petroleum S.A.                         Piraeus Bank S.A.                                     *********1383                    2,702                        -
  Aegean Oil (USA), LLC                                The NY Community Bank                                 *********3474                   22,422                   22,262
  Aegean Oil Terminal Corporation                      National Bank of Fujairah                             *********0971                   93,958                  905,566
  Aegean Oil Terminal Corporation                      National Bank of Fujairah                             *********1013                  337,379                  341,275
  Aegean Oil Terminal Corporation                      United Arab Bank                                      *********6001                  745,678                        -
  Aegean Oil Terminal Corporation                      United Arab Bank                                      *********6002                  533,095                        -
  Aegean Oil Terminal Corporation                      United Arab Bank                                      *********6003                        -                        -
  Aegean Petroleum International Inc.                  ABN Amro Bank N.V.                                    *********8617                      443                      443
  Aegean Petroleum International Inc.                  ABN Amro Bank N.V.                                    *********9729                        -                        -
  Aegean Petroleum International Inc.                  ABN Amro Bank N.V.                                    *********0590                   10,325                   10,317
  Aegean Petroleum International Inc.                  ABN Amro Bank N.V.                                    *********8694                        -                        -
  Aegean Petroleum International Inc.                  ABN Amro Bank N.V.                                    *********9534                        -                        -
  Aegean Petroleum International Inc.                  Aegean Baltic Bank S.A.                               *********0020                   10,000                   10,000
  Aegean Petroleum International Inc.                  Aegean Baltic Bank S.A.                               *********0015                   10,279                   10,279
  Aegean Petroleum International Inc.                  Aegean Baltic Bank S.A.                               *********2018                      219                      219
  Aegean Petroleum International Inc.                  Aegean Baltic Bank S.A.                               *********2026                        9                        9
  Aegean Petroleum International Inc.                  Aegean Baltic Bank S.A.                               *********0026                       76                   60,010
  Aegean Petroleum International Inc.                  BNP Paribas                                           *********1002                        -                        -
  Aegean Petroleum International Inc.                  BNP Paribas                                           *********1001                        -                        -
  Aegean Petroleum International Inc.                  HSH Nordbank                                          *********1502                    2,846                    2,846
  Aegean Petroleum International Inc.                  HSH Nordbank                                          *********2881                        -                        -
  Aegean Petroleum International Inc.*                 Mashreq Bank                                          *********7912                        -                        -
  Aegean Petroleum International Inc.*                 Mashreq Bank                                          *********7913                        -                        -
  Aegean Petroleum International Inc.                  Piraeus Bank S.A.                                     *********0495                  235,811                   39,351
  Aegean Ship III Maritime Company                     Piraeus Bank S.A.                                     *********9003                      101                      100
  Aegean Ship III Maritime Company                     Piraeus Bank S.A.                                     *********7107                  269,724                  186,842
  Aegean Ship VIII Maritime Company                    Piraeus Bank S.A.                                     *********7069                   54,693                   48,288
  Aegean Ship XII Maritime Company                     Piraeus Bank S.A.                                     *********5929                      364                      365
  Aegean Ship XII Maritime Company                     Piraeus Bank S.A.                                     *********7077                  119,059                   94,347
  Aegean Shipholdings Inc.                             Piraeus Bank S.A.                                     *********6338                    1,958                    1,965
  Aegean Tankfarms Holdings S.A.                       Piraeus Bank S.A.                                     *********6089                       95                       95
  Aegean Tanking S.A.                                  Piraeus Bank S.A.                                     *********0257                        6                        -
  Aegean Tiffany Maritime Company                      Aegean Baltic Bank S.A.                               *********0019                   15,704                   15,338
  Aegean Tiffany Maritime Company                      Aegean Baltic Bank S.A.                               *********0027                        -                        -
  Aegean Tiffany Maritime Company                      Piraeus Bank S.A.                                     *********9477                  243,784                  257,008
  Aegean Tiffany Maritime Company                      Piraeus Bank S.A.                                     *********9542                        -                        -
  Aegean VII Shipping Ltd.                             Berenberg Bank                                        *********6008                        -                        -
  Amorgos Maritime Inc.*                               Piraeus Bank S.A.                                     *********7938                        -                        -
  Amorgos Maritime Inc.                                Piraeus Bank S.A.                                     *********8021                        -                        -
  AMPN USA, LLC                                        Chase Bank                                            *********6880                   10,236                   10,206
  AMPNI Holdings Co. Limited                           KBC Bank NV                                           *********5643                      263                      263
  AMPNI Holdings Co. Limited                           KBC Bank NV                                           ****5643(EUR)                      413                   17,802
  AMPNI Investments Co. Limited                        KBC Bank NV                                           *********5542                      192                   17,672
  Andros Marine Limited                                Berenberg Bank                                        *********4003                  429,572                  131,995
  Benmore Services S.A.                                Aegean Baltic Bank S.A.                               *********2017                    9,610                        -
  Cephallonia Marine S.A.                              Aegean Baltic Bank S.A.                               *********2018                    5,713                        -
  Dilos Marine Inc.                                    Berenberg Bank                                        *********5000                        -                        -
  Eton Marine Ltd.                                     Aegean Baltic Bank S.A.                               *********0018                        -                        -
  Eton Marine Ltd.                                     Aegean Baltic Bank S.A.                               *********2015                        9                        -
  Halki Navigation S.A.                                Aegean Baltic Bank S.A.                               *********2018                    5,802                   23,183
  I.C.S. Petroleum (Montreal) Ltd.                     Aegean Baltic Bank S.A.                               *********0028                   15,405                   15,405
  I.C.S. Petroleum (Montreal) Ltd.                     Aegean Baltic Bank S.A.                               *********0036                  143,488                  143,205
  I.C.S. Petroleum (Montreal) Ltd.                     Bank of Montreal                                      *********0039                   85,702                   85,656
  I.C.S. Petroleum (Montreal) Ltd.                     Bank of Montreal                                      *********8856                      182                      183
  I.C.S. Petroleum Ltd.                                Aegean Baltic Bank S.A.                               *********0023                    9,857                    9,857
  I.C.S. Petroleum Ltd.                                Aegean Baltic Bank S.A.                               *********0031                    6,136                    6,124
  I.C.S. Petroleum Ltd.                                Bank of Montreal                                      *********5562                   26,545                   30,262
  I.C.S. Petroleum Ltd.                                Bank of Montreal                                      *********5554                   76,073                  112,378
  I.C.S. Petroleum Ltd.                                Bank of Montreal                                      *********1543                    5,044                   28,511
  Ingram Enterprises Co.                               Aegean Baltic Bank S.A.                               *********2014                    3,894                        -
  Ios Marine Inc.                                      Aegean Baltic Bank S.A.                               *********0018                        -                        -
  Ios Shipping Ltd.                                    Berenberg Bank                                        *********2007                        -                        -
  Ithaki Marine S.A.                                   Aegean Baltic Bank S.A.                               *********2013                  550,145                        -
  Kassos Navigation S.A.                               Aegean Baltic Bank S.A.                               *********2019                    5,560                        -
  Kerkyra Marine S.A.                                  Aegean Baltic Bank S.A.                               *********0011                        -                        -
  Kerkyra Marine S.A.                                  Aegean Baltic Bank S.A.                               *********2019                       29                        -
  Kimolos Maritime Inc.                                Piraeus Bank S.A.                                     *********8314                   39,041                        -
  Kimolos Maritime Inc.*                               Piraeus Bank S.A.                                     *********8284                        -                        -
  Kithnos Maritime Inc.                                Aegean Baltic Bank S.A.                               *********0017                    1,058                   28,987
  Kithnos Maritime Inc.                                Aegean Baltic Bank S.A.                               *********2012                    3,557                   28,557
  Kithnos Maritime Inc.                                Piraeus Bank S.A.                                     *********5907                        -                        -
  Kithnos Maritime Inc.                                Piraeus Bank S.A.                                     *********5940                        -                        -




                                                                                         9
18-13374-mew                    Doc 506                Filed 03/29/19 Entered 03/29/19 18:26:38                                                    Main Document
                                                                    Pg 10 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                               Case No: 18-13374 (MEW)
   Debtors                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                      MOR - 1b
                                                                      Schedule of Debtor Bank Account Balances
                                                                 For the Period: February 1, 2019 - February 28, 2019
                                                                                     (Unaudited)

  $ USD, actual amounts                                                                                     Last Four Digits       Beginning Balance          Ending Balance
  Debtor                                               Bank                                                    Account No.                  2/1/2019               2/28/2019
  Kithnos Maritime Inc.                                Piraeus Bank S.A.                                     *********5155                  216,782                   27,081
  Kithnos Maritime Inc.                                Piraeus Bank S.A.                                     *********5201                        -                        -
  Kythira Marine S.A.                                  Aegean Baltic Bank S.A.                               *********2016                    3,744                        -
  Lefkas Marine S.A.                                   Aegean Baltic Bank S.A.                               *********2011                   14,720                        -
  Milos Shipping (Pte.) Ltd.                           DBS Bank                                              *********4022                    1,433                    1,433
  Milos Shipping (Pte.) Ltd.                           DBS Bank                                              *********3037                    2,857                    2,876
  Milos Shipping (Pte.) Ltd.*                          Piraeus Bank S.A.                                     *********8209                        -                        -
  Milos Shipping (Pte.) Ltd.                           Piraeus Bank S.A.                                     *********8233                        -                        -
  Mykonos I Maritime Limited *                         Piraeus Bank S.A.                                     *********8063                        -                        -
  Mykonos I Maritime Limited                           Piraeus Bank S.A.                                     *********8101                        -                        -
  Nevado Navigation S.A.                               Piraeus Bank S.A.                                     *********8930                       15                        -
  Paros Maritime Inc.                                  Aegean Baltic Bank S.A.                               *********2013                        3                        -
  Paxoi Marine S.A.                                    Aegean Baltic Bank S.A.                               *********2012                    9,621                   74,708
  Santon Limited                                       National Bank of Greece                               *********1673                    1,034                    1,022
  Santon Limited                                       National Bank of Greece                               *********1830                  103,400                  103,400
  Santorini I Maritime Limited                         Aegean Baltic Bank S.A.                               *********2019                    2,751                    2,751
  Sealand Navigation Inc.                              Aegean Baltic Bank S.A.                               *********0017                      431                      431
  Sealand Navigation Inc.                              Aegean Baltic Bank S.A.                               *********0028                        -                        -
  Sealand Navigation Inc.                              Piraeus Bank S.A.                                     *********0568                  725,733                  704,740
  Sealand Navigation Inc.                              Piraeus Bank S.A.                                     *********0606                   69,192                   52,290
  Serifos Maritime Inc.                                Aegean Baltic Bank S.A.                               *********0029                        -                        -
  Serifos Maritime Inc.                                Aegean Baltic Bank S.A.                               *********2014                      905                        -
  Serifos Shipping (Pte.) Ltd.                         Aegean Baltic Bank S.A.                               *********2017                        1                        1
  Serifos Shipping (Pte.) Ltd.                         DBS Bank                                              *********5022                    1,780                    1,780
  Serifos Shipping (Pte.) Ltd.                         DBS Bank                                              *********3857                    8,091                    8,220
  Sifnos Marine Inc.                                   Berenberg Bank                                        *********7006                        -                        -
  Symi Navigation S.A.                                 Aegean Baltic Bank S.A.                               *********2013                      249                        -
  Tasman Seaways Inc.                                  National Bank of Greece                               *********1590                    5,833                    5,820
  Tasman Seaways Inc.                                  National Bank of Greece                               *********1756                  102,293                  102,293
  Tempest Shiptrade Ltd                                Aegean Baltic Bank S.A.                               *********0018                   14,826                   52,551
  Tempest Shiptrade Ltd                                Aegean Baltic Bank S.A.                               *********0026                   44,700                    1,294
  Tempest Shiptrade Ltd                                Piraeus Bank S.A.                                     *********5405                   22,044                    3,352
  Tempest Shiptrade Ltd                                Piraeus Bank S.A.                                     *********6631                   57,067                        1
  Tilos Shipping (Pte.) Ltd.                           Aegean Baltic Bank S.A.                               *********0014                        -                        -
  Tilos Shipping (Pte.) Ltd.                           DBS Bank                                              *********0022                    1,075                    1,075
  Tilos Shipping (Pte.) Ltd.                           DBS Bank                                              *********0762                    7,518                    7,637
  Tinos Marine Inc.                                    Piraeus Bank S.A.                                     *********3687                       37                       37
  Tinos Marine Inc.                                    Piraeus Bank S.A.                                     *********5159                   11,910                   13,555
  Tinos Marine Inc.*                                   Piraeus Bank S.A.                                     *********8357                        -                        -
  Tinos Marine Inc.                                    Piraeus Bank S.A.                                     *********8411                      329                      329
  West Coast Fuel Transport Ltd.                       Bank of Montreal                                      *********3485                    1,830                    1,829
  West Coast Fuel Transport Ltd.                       Bank of Montreal                                      *********3493                   20,904                   20,732
  West Coast Fuel Transport Ltd.                       Bank of Montreal                                      *********1617                    6,403                    6,413
  Zakynthos Marine Limited                             Aegean Baltic Bank S.A.                               *********2017                      975                        -
                                                                                                                               $         37,439,426     $          18,873,766

  * Account closed during the Reporting Period.




                                                                                        10
18-13374-mew                   Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                Main Document
                                                                  Pg 11 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                 Case No: 18-13374 (MEW)
 Debtors                                                                                                                Reporting Period: February 1, 2019 - February 28, 2019


                                                                                MOR - 1c
                                                      Schedule of Disbursements by Legal Entity and Trustee Fees Paid
                                                           For the Period: February 1, 2019 - February 28, 2019
                                                                               (Unaudited)


$ USD, actual amounts                                                        Q1 2019 Net           Cumulative Net                     Q1 2019                  Cumulative
Debtor                                               Case Number            Disbursements          Disbursements                    Trustee Fees               Trustee Fees
Aegean Bunkering (USA) LLC                             18-13373                  $149,386,823            $292,288,050           $                  -       $            250,000
Aegean Marine Petroleum Network Inc.                   18-13374                        39,696                 764,453                                  -                  4,875
Aegean (Fujairah) Bunkering S.A.                       18-13375                           325                     325                                  -                    325
Aegean Ace Maritime Company                            18-13376                       196,662                 306,780                                  -                    975
Aegean Agency (Gibraltar) Limited                      18-13377                       137,464                 204,172                                  -                    650
Aegean Breeze Maritime Company                         18-13378                       136,525                 244,382                                  -                    975
Aegean Bunkering (Gibraltar) Limited                   18-13379                       156,512                 269,491                                  -                    975
AMPNI Investments Co. Limited                          18-13380                        27,584                  31,919                                  -                    325
Aegean Bunkering (Hong Kong) Limited                   18-13381                           349                     377                                  -                    325
Andros Marine Limited                                  18-13382                       244,360                 558,717                                  -                  4,875
Aegean Bunkering (Jamaica) Ltd.                        18-13383                        44,904                 106,595                                  -                    650
Aegean Bunkering (Singapore) Pte. Ltd.                 18-13384                        74,965                 154,101                                  -                    975
Benmore Services S.A.                                  18-13385                       239,501                 465,045                                  -                  1,950
Aegean Bunkering (Trinidad) Ltd.                       18-13386                        65,339                 245,446                                  -                  1,625
Aegean Bunkering Combustibles Las Palmas S.A.          18-13387                       942,537               1,502,784                                  -                  4,875
Caribbean Renewable Energy Sources Inc.                18-13388                         7,114                   7,114                                  -                    325
Aegean Bunkering Morocco SARL AU                       18-13389                        17,288                  30,944                                  -                    325
Cephallonia Marine S.A.                                18-13390                       204,354                 384,970                                  -                  1,625
Aegean Bunkering Services Inc.                         18-13391                     2,439,597               4,749,212                                  -                 23,096
Dilos Marine Inc.                                      18-13392                       248,045                 427,719                                  -                  1,625
Aegean Caribbean Holdings Inc.                         18-13393                           325                     325                                  -                    325
Aegean Gas Maritime Company                            18-13394                       208,542                 346,952                                  -                    975
Eton Marine Ltd.                                       18-13395                       559,093                 952,554                                  -                  4,875
Aegean Holdings S.A.                                   18-13396                           325                   3,136                                  -                    325
Aegean Investments S.A.                                18-13397                           325                     325                                  -                    325
Aegean Maistros Maritime Company                       18-13398                        78,247                 229,412                                  -                  1,625
Aegean Management Services M.C.                        18-13399                       475,823                 830,726                                  -                  4,875
Aegean Marine Petroleum S.A.                           18-13400                   230,604,602             740,554,860                                  -                250,000
Halki Navigation S.A.                                  18-13401                       220,024                 499,315                                  -                  1,950
Aegean Oil (USA), LLC                                  18-13402                           625                     905                                  -                    325
I.C.S. Petroleum (Montreal) Ltd.                       18-13403                           777                   9,124                                  -                    325
Aegean Oil Terminal Corporation                        18-13404                     5,056,636               6,014,703                                  -                  4,875
Aegean Petroleum International Inc.                    18-13405                       391,722                 579,813                                  -                  1,625
I.C.S. Petroleum Ltd.                                  18-13406                       443,925               1,033,202                                  -                  4,875
Aegean Ship III Maritime Company                       18-13407                       294,489                 433,197                                  -                    975
Aegean Ship VIII Maritime Company                      18-13408                       179,743                 310,464                                  -                    975
Ingram Enterprises Co.                                 18-13409                        29,372                  71,655                                  -                    650
Aegean Ship XII Maritime Company                       18-13410                       264,493                 823,731                                  -                  4,875
Ios Marine Inc.                                        18-13411                       134,995                 290,095                                  -                  1,625
Aegean Shipholdings Inc.                               18-13412                           355                     355                                  -                    325
Aegean Tankfarms Holdings S.A.                         18-13413                           325                     325                                  -                    325
Ios Shipping Ltd.                                      18-13414                       234,320                 446,412                                  -                  1,625
Aegean Tanking S.A.                                    18-13415                           793                     793                                  -                    325
Aegean Tiffany Maritime Company                        18-13416                       291,309                 451,115                                  -                  1,625
Ithaki Marine S.A.                                     18-13417                       249,699                 509,299                                  -                  1,950
Aegean VII Shipping Ltd.                               18-13418                       376,055                 730,445                                  -                  4,875
Kassos Navigation S.A.                                 18-13419                       493,362               1,059,536                                  -                  4,875
Amorgos Maritime Inc.                                  18-13420                        16,283                  41,423                                  -                    650
AMPN USA, LLC                                          18-13421                           415                   7,889                                  -                    325
Kerkyra Marine S.A.                                    18-13422                       267,840                 449,009                                  -                  1,625
AMPNI Holdings Co. Limited                             18-13423                        76,676                  82,801                                  -                    325
Kimolos Maritime Inc.                                  18-13424                       121,277                 300,095                                  -                  1,625
Kithnos Maritime Inc.                                  18-13425                       451,817                 751,550                                  -                  1,950
Kythira Marine S.A.                                    18-13426                       206,097                 438,594                                  -                  1,950
Lefkas Marine S.A.                                     18-13427                           475                     475                                  -                    325
Maistros RORO Shipholdings Ltd.                        18-13428                           325                     325                                  -                    325
Milos Shipping (Pte.) Ltd.                             18-13429                        51,108                  75,832                                  -                    650




                                                                                   11
18-13374-mew                     Doc 506             Filed 03/29/19 Entered 03/29/19 18:26:38                                                Main Document
                                                                  Pg 12 of 53
In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                 Case No: 18-13374 (MEW)
 Debtors                                                                                                                Reporting Period: February 1, 2019 - February 28, 2019


                                                                                MOR - 1c
                                                      Schedule of Disbursements by Legal Entity and Trustee Fees Paid
                                                           For the Period: February 1, 2019 - February 28, 2019
                                                                               (Unaudited)


$ USD, actual amounts                                                         Q1 2019 Net           Cumulative Net                    Q1 2019               Cumulative
Debtor                                               Case Number             Disbursements          Disbursements                   Trustee Fees            Trustee Fees
Mykonos I Maritime Limited                             18-13430                       177,935                439,363                                -                  1,950
Nevado Navigation S.A.                                 18-13431                       220,566                445,782                                -                  1,950
Ostria RORO Shipholdings Ltd                           18-13432                           325                     325                               -                    325
Paros Maritime Inc.                                    18-13433                       397,993                736,597                                -                  4,875
Paxoi Marine S.A.                                      18-13434                       257,267                257,267                                -                    325
Santon Limited                                         18-13435                       217,563                541,593                                -                  4,875
Santorini I Maritime Limited                           18-13436                       266,855                568,185                                -                  4,875
Sealand Navigation Inc.                                18-13437                       319,605                513,797                                -                  1,625
Serifos Maritime Inc.                                  18-13438                           475                     873                               -                    325
Serifos Shipping (Pte.) Ltd.                           18-13439                        91,376                140,627                                -                    650
Sifnos Marine Inc.                                     18-13440                       249,830                478,782                                -                  1,950
Symi Navigation S.A.                                   18-13441                       203,580                458,659                                -                  1,950
Tasman Seaways Inc.                                    18-13442                       495,378                671,604                                -                  1,625
Tempest Shiptrade Ltd                                  18-13443                       259,807                477,438                                -                  1,625
Tilos Shipping (Pte.) Ltd.                             18-13444                       190,775                418,475                                -                  1,950
Tinos Marine Inc.                                      18-13445                         7,225                  10,808                               -                    325
West Coast Fuel Transport Ltd.                         18-13446                         2,948                   4,437                               -                    325
Zakynthos Marine Limited                               18-13447                       214,864                507,240                                -                  1,950
Total                                                                    $        399,966,924   $       1,067,745,211           $                   -   $            646,921




                                                                                   12
                                18-13374-mew                Doc 506           Filed 03/29/19 Entered 03/29/19 18:26:38                                                  Main Document
                                                                                           Pg 13 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                           Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                          Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                          MOR - 2
                                                                                                  Statement of Operations
                                                                                    For the Period: February 1, 2019 - February 28, 2019
                                                                                                         (Unaudited)




                                                                           Aegean Marine                                              Aegean Agency           Aegean Breeze       Aegean Bunkering        AMPNI              Aegean
                                                        Aegean Bunkering Petroleum Network Aegean (Fujairah)   Aegean Ace              (Gibraltar)              Maritime             (Gibraltar)      Investments Co.    Bunkering (Hong
                                                           (USA) LLC             Inc.       Bunkering S.A.   Maritime Company            Limited                Company                Limited            Limited         Kong) Limited
$ USD '000s                                    Case No:     18-13373          18-13374         18-13375          18-13376               18-13377                18-13378              18-13379           18-13380           18-13381
REVENUES:
  Sales of marine petroleum products                    $         37,732 $               - $                 - $                  -   $               -   $                   -   $              -    $             -    $            -
  Cost of sales of marine petroleum products                     (37,904)                -                   -                    -                   -                       -                  -                  -                 -
Gross margin on marine petroleum products                           (172)                -                   -                    -                   -                       -                  -                  -                 -

Other revenues
  Voyage revenues                                                     -                  -                   -                   2                -                      35                     -                   -                 -
  Storage revenues                                                    -                  -                   -                   -                -                       -                     -                   -                 -
  Other revenues                                                     38                  -                   -                   -               86                       -                    50                   -                 -
Total other revenues                                                 38                  -                   -                   2               86                      35                    50                   -                 -

OPERATING EXPENSES:
 Salaries, wages and related costs                                  (334)             (117)                 -                  (38)               (9)                    (47)                  (19)               (27)                -
 Vessel hire charges                                                   -                 -                  -                    -                 -                       -                     -                  -                 -
 Depreciation & amortization                                          (1)                -                  -                  (44)                -                     (18)                    -                  -                 -
 Other operating expenses                                         (2,258)           (2,088)               (42)                 (76)              (68)                    (63)                  (11)                 -                 -
 (Gain)/loss on sale of vessels, net                                   -                 -                  -                    -                 -                       -                     -                  -                 -
 Impairment charge                                                     -                 -                  -                    -                 -                       -                     -                  -                 -
Total operating expenses                                          (2,593)           (2,205)               (42)                (158)              (77)                   (128)                  (30)               (27)                -

Operating income                                                  (2,727)           (2,205)               (42)                (156)                9                     (93)                  20                 (27)                -

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                        (925)           (2,749)                  -                   -                (1)                      -                    (2)                 -                 -
  Interest income                                                    306                 -                   -                   -                 -                       -                     -                  -                 -
  Foreign exchange gains/ (losses), net                                -                (1)                  -                   2                 1                       2                     5                  -                 -
Income before reorganization expenses                               (619)           (2,750)                  -                   2                    -                    2                     3                  -                 -
and income tax
  Reorganization expenses                                            (83)           (5,107)                  -                    -                   -                       -                  -                  -                 -
  Income tax expense / (benefit)                                       -                 -                   -                    -                   -                       -                  -                  -                 -
Net Income                                             $          (3,429) $        (10,062) $             (42) $              (154) $              9      $              (91) $                23     $           (27) $              -




                                                                                                            13
                               18-13374-mew                      Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                       Main Document
                                                                                                    Pg 14 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                        Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                       Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                                    MOR - 2
                                                                                                            Statement of Operations
                                                                                              For the Period: February 1, 2019 - February 28, 2019
                                                                                                                  (Unaudited)




                                                                                                     Aegean Bunkering                                    Aegean Bunkering    Caribbean    Aegean Bunkering
                                                              Andros Marine       Aegean Bunkering    (Singapore) Pte. Benmore Services Aegean Bunkering Combustibles Las Renewable Energy Morocco SARL                  Cephallonia
                                                                 Limited           (Jamaica) Ltd.           Ltd.            S.A.         (Trinidad) Ltd.   Palmas S.A.      Sources Inc.         AU                      Marine S.A.
$ USD '000s                                    Case No:         18-13382              18-13383            18-13384        18-13385          18-13386         18-13387         18-13388        18-13389                    18-13390
REVENUES:
  Sales of marine petroleum products                      $                   -   $             -    $              -    $              -   $          -    $         -    $                 -   $              -    $                  -
  Cost of sales of marine petroleum products                                  -                 -                   -                   -              -              -                      -                  -                       -
Gross margin on marine petroleum products                                     -                 -                   -                  -               -              -                      -                  -                       -

Other revenues
  Voyage revenues                                                       140                     -                   -                384              -               -                      -                  -                  231
  Storage revenues                                                        -                     -                   -                  -              -             256                      -                  -                    -
  Other revenues                                                          -                    35                   -                  -             25             157                      -                  -                    -
Total other revenues                                                    140                    35                   -                384             25             413                      -                  -                  231

OPERATING EXPENSES:
 Salaries, wages and related costs                                      (134)                  (3)               (13)               (139)             (5)          (136)                    -                   -                 (137)
 Vessel hire charges                                                       -                    -                  -                   -               -            (98)                    -                   -                    -
 Depreciation & amortization                                             (39)                   -                 (1)                (37)              -            (98)                   (2)                  -                  (47)
 Other operating expenses                                                (36)                 (13)               (10)                (57)            (41)            (9)                    -                  (7)                 (74)
 (Gain)/loss on sale of vessels, net                                       -                    -                  -                   -               -              -                     -                   -                    -
 Impairment charge                                                         -                    -                  -                   -               -              -                     -                   -                    -
Total operating expenses                                                (209)                 (16)               (24)               (233)            (46)          (341)                   (2)                 (7)                (258)

Operating income                                                         (69)                  19                (24)                151             (21)            72                    (2)                 (7)                 (27)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                              (5)                   -                   -                (13)              -             (2)                     -                  -                  (16)
  Interest income                                                          -                    -                   -                  -               -              -                      -                  -                    -
  Foreign exchange gains/ (losses), net                                    1                    -                   -                  -               -             (4)                     -                  -                    -
Income before reorganization expenses                                     (4)                   -                   -                (13)              -             (6)                     -                  -                  (16)
and income tax
  Reorganization expenses                                                 (2)                   -                   -                 (1)             (1)            (2)                     -                  -                      (1)
  Income tax expense / (benefit)                                           -                    -                   -                  -               -              -                      -                  -                       -
Net Income                                                $              (75) $                19    $           (24) $              137    $        (22) $          64    $               (2) $               (7) $               (44)




                                                                                                                        14
                               18-13374-mew                 Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                 Main Document
                                                                                            Pg 15 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                           Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                          Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                            MOR - 2
                                                                                                    Statement of Operations
                                                                                      For the Period: February 1, 2019 - February 28, 2019
                                                                                                          (Unaudited)




                                                                                                                     Aegean Gas                                                                     Aegean Maistros            Aegean
                                                        Aegean Bunkering                   Aegean Caribbean           Maritime                             Aegean Holdings        Aegean               Maritime             Management
                                                          Services Inc.  Dilos Marine Inc.   Holdings Inc.            Company          Eton Marine Ltd.         S.A.          Investments S.A.         Company              Services M.C.
$ USD '000s                                    Case No:     18-13391         18-13392          18-13393               18-13394             18-13395           18-13396           18-13397              18-13398               18-13399
REVENUES:
  Sales of marine petroleum products                    $             -    $            -    $              -    $                 -   $              -    $             -    $                 -   $              -    $                   -
  Cost of sales of marine petroleum products                          -                 -                   -                      -                  -                  -                      -                  -                        -
Gross margin on marine petroleum products                             -                 -                   -                      -                  -                  -                      -                  -                        -

Other revenues
  Voyage revenues                                                     -              226                    -                     52               154                   -                      -                29                      -
  Storage revenues                                                    -                -                    -                      -                 -                   -                      -                 -                      -
  Other revenues                                                    378                -                    -                      -                 -                   -                      -                 -                    108
Total other revenues                                                378              226                    -                     52               154                   -                      -                29                    108

OPERATING EXPENSES:
 Salaries, wages and related costs                                 (109)             (137)                  -                 (29)                 (126)                 -                      -               (28)                  (138)
 Vessel hire charges                                                  -                 -                   -                   -                     -                  -                      -                 -                      -
 Depreciation & amortization                                        (51)              (48)                  -                 (44)                  (30)                 -                      -                (8)                     -
 Other operating expenses                                          (573)              (60)                  -                 (15)                  (62)                (3)                     -               (28)                   (44)
 (Gain)/loss on sale of vessels, net                                  -                 -                   -                   -                     -                  -                      -                 -                      -
 Impairment charge                                                    -                 -                   -                   -                     -                  -                      -                 -                      -
Total operating expenses                                           (733)             (245)                  -                 (88)                 (218)                (3)                     -               (64)                  (182)

Operating income                                                   (355)              (19)                  -                 (36)                  (64)                (3)                     -               (35)                   (74)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                       (126)               (5)                  -                      -                (17)                 -                      -                 -                      -
  Interest income                                                     -                 -                   -                      -                  -                  -                      -                 -                      -
  Foreign exchange gains/ (losses), net                              12                 -                   -                      3                  1                  -                      -                 4                     (2)
Income before reorganization expenses                              (114)               (5)                  -                      3                (16)                 -                      -                 4                     (2)
and income tax
  Reorganization expenses                                           (12)               (1)                  -                      -                 (2)                 -                      -                 (1)                   (2)
  Income tax expense / (benefit)                                      -                 -                   -                      -                  -                  -                      -                  -                     -
Net Income                                              $          (481) $            (25) $                -    $            (33) $                (82) $              (3) $                   -   $           (32) $                 (78)




                                                                                                                15
                               18-13374-mew                   Doc 506             Filed 03/29/19 Entered 03/29/19 18:26:38                                                    Main Document
                                                                                               Pg 16 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                                 Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                                Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                               MOR - 2
                                                                                                       Statement of Operations
                                                                                         For the Period: February 1, 2019 - February 28, 2019
                                                                                                             (Unaudited)




                                                                                                                                           Aegean Oil                                                     Aegean Ship III       Aegean Ship VIII
                                                          Aegean Marine      Halki Navigation Aegean Oil (USA),     I.C.S. Petroleum        Terminal           Aegean Petroleum     I.C.S. Petroleum        Maritime               Maritime
                                                          Petroleum S.A.           S.A.             LLC             (Montreal) Ltd.        Corporation         International Inc.          Ltd.             Company                Company
$ USD '000s                                    Case No:      18-13400           18-13401          18-13402              18-13403            18-13404               18-13405             18-13406             18-13407              18-13408
REVENUES:
  Sales of marine petroleum products                      $       108,541 $                -    $              -    $              -   $                  -    $               -    $                 -   $                 -   $              -
  Cost of sales of marine petroleum products                     (108,525)                 -                   -                   -                      -                    -                      -                     -                  -
Gross margin on marine petroleum products                             16                   -                   -                   -                      -                    -                      -                     -                  -

Other revenues
  Voyage revenues                                                      -                 182                   -                   -                   -                       -                     -                138                   133
  Storage revenues                                                   159                   -                   -                   -               1,832                       -                     -                  -                     -
  Other revenues                                                     257                   -                   -                   -                   1                       -                   342                  -                     -
Total other revenues                                                 416                 182                   -                   -               1,833                       -                   342                138                   133

OPERATING EXPENSES:
 Salaries, wages and related costs                                   (170)              (134)                  -                   -                (142)                   (100)                  (66)               (52)                   (50)
 Vessel hire charges                                               (1,722)                 -                   -                   -                   -                       -                     -                  -                      -
 Depreciation & amortization                                           (6)               (49)                  -                   -                (429)                      -                   (57)               (39)                    (4)
 Other operating expenses                                          (5,117)               (60)                  -                   -                (129)                    (22)                 (183)               (72)                   (67)
 (Gain)/loss on sale of vessels, net                                    -                  -                   -                   -                   -                       -                     -                  -                      -
 Impairment charge                                                      -                  -                   -                   -                   -                       -                     -                  -                      -
Total operating expenses                                           (7,015)              (243)                  -                   -                (700)                   (122)                 (306)              (163)                  (121)

Operating income                                                   (6,583)               (61)                  -                   -               1,133                    (122)                   36                (25)                   12

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                       (1,780)               (16)                  -                   -                (457)                      -                     -                   -                     -
  Interest income                                                       -                  -                   -                   -                   -                       -                     -                   -                     -
  Foreign exchange gains/ (losses), net                                (6)                 -                   -                   -                   -                       3                   (19)                 (1)                    6
Income before reorganization expenses                              (1,786)               (16)                  -                   -                (457)                      3                   (19)                 (1)                    6
and income tax
  Reorganization expenses                                             (83)                (1)                  -                   -                     (2)                  (1)                   (2)                     -                  -
  Income tax expense / (benefit)                                        -                  -                   -                   -                      -                    -                   (12)                     -                  -
Net Income                                                $        (8,452) $             (78) $                -    $              -   $             674       $            (120) $                  3    $           (26) $                 18




                                                                                                                   16
                               18-13374-mew                   Doc 506                Filed 03/29/19 Entered 03/29/19 18:26:38                                               Main Document
                                                                                                  Pg 17 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                               Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                                  MOR - 2
                                                                                                          Statement of Operations
                                                                                            For the Period: February 1, 2019 - February 28, 2019
                                                                                                                (Unaudited)




                                                                                Aegean Ship XII                                                                                                         Aegean Tiffany
                                                              Ingram               Maritime                                    Aegean       Aegean Tankfarms                      Aegean Tanking          Maritime
                                                          Enterprises Co.          Company         Ios Marine Inc.        Shipholdings Inc.   Holdings S.A.  Ios Shipping Ltd.         S.A.               Company            Ithaki Marine S.A.
$ USD '000s                                    Case No:      18-13409              18-13410           18-13411                18-13412          18-13413         18-13414            18-13415             18-13416                18-13417
REVENUES:
  Sales of marine petroleum products                      $                 -   $             -    $                 -    $              -   $             -   $             -    $                 -   $                -   $               -
  Cost of sales of marine petroleum products                                -                 -                      -                   -                 -                 -                      -                    -                   -
Gross margin on marine petroleum products                                   -                 -                      -                   -                 -                 -                      -                    -                   -

Other revenues
  Voyage revenues                                                           -               133                 60                       -                 -              354                       -                70                    162
  Storage revenues                                                          -                 -                  -                       -                 -                -                       -                 -                      -
  Other revenues                                                            -                 -                  -                       -                 -                -                       -                 -                      -
Total other revenues                                                        -               133                 60                       -                 -              354                       -                70                    162

OPERATING EXPENSES:
 Salaries, wages and related costs                                          -               (63)                 -                       -                 -              (141)                    1                (48)                  (137)
 Vessel hire charges                                                        -                 -                  -                       -                 -                 -                     -                  -                      -
 Depreciation & amortization                                                -               (33)               (38)                      -                 -               (36)                    -                (20)                   (39)
 Other operating expenses                                                   -               (75)                 -                       -                 -               (38)                    -                (57)                   (37)
 (Gain)/loss on sale of vessels, net                                        -                 -                  -                       -                 -                 -                     -                  -                      -
 Impairment charge                                                          -                 -                  -                       -                 -                 -                     -                  -                      -
Total operating expenses                                                    -              (171)               (38)                      -                 -              (215)                    1               (125)                  (213)

Operating income                                                            -               (38)                22                       -                 -              139                      1                (55)                   (51)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                          (14)                   (1)               (15)                      -                 -                (5)                     -                  -                   (14)
  Interest income                                                       -                     -                  -                       -                 -                 -                      -                  -                     -
  Foreign exchange gains/ (losses), net                                 -                     1                  -                       -                 -                 -                      -                 (1)                    -
Income before reorganization expenses                                 (14)                    -                (15)                      -                 -                (5)                     -                 (1)                  (14)
and income tax
  Reorganization expenses                                                   -                (2)                 (1)                     -                 -                (1)                     -                 (1)                   (1)
  Income tax expense / (benefit)                                            -                 -                   -                      -                 -                 -                      -                  -                     -
Net Income                                                $           (14) $                (40) $               6        $              -   $             -   $          133     $                1    $           (57) $                 (66)




                                                                                                                         17
                                18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                           Main Document
                                                                                                    Pg 18 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                             Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                            Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                                   MOR - 2
                                                                                                           Statement of Operations
                                                                                             For the Period: February 1, 2019 - February 28, 2019
                                                                                                                 (Unaudited)




                                                                Aegean VII         Kassos Navigation Amorgos Maritime                       Kerkyra Marine    AMPNI Holdings Kimolos Maritime Kithnos Maritime            Kythira Marine
                                                               Shipping Ltd.             S.A.              Inc.       AMPN USA, LLC              S.A.           Co. Limited        Inc.             Inc.                       S.A.
$ USD '000s                                     Case No:         18-13418              18-13419         18-13420        18-13421               18-13422          18-13423       18-13424          18-13425                   18-13426
REVENUES:
  Sales of marine petroleum products                       $                   -   $             -    $             -    $              -   $            -    $            -    $                 -   $              -    $                -
  Cost of sales of marine petroleum products                                   -                 -                  -                   -                -                 -                      -                  -                     -
Gross margin on marine petroleum products                                      -                 -                  -                   -                -                 -                      -                  -                     -

Other revenues
  Voyage revenues                                                         195                    -                  -                   -                -                 -                      -               326                223
  Storage revenues                                                          -                    -                  -                   -                -                 -                      -                 -                  -
  Other revenues                                                            -                    -                  -                   -                -                 -                      -                 -                  -
Total other revenues                                                      195                    -                  -                   -                -                 -                      -               326                223

OPERATING EXPENSES:
 Salaries, wages and related costs                                       (207)                (167)                 -                   -             (141)              (27)                 (123)               (70)               (123)
 Vessel hire charges                                                        -                    -                  -                   -                -                 -                     -                  -                   -
 Depreciation & amortization                                              (42)                 (41)               (27)                  -              (48)                -                   (29)               (35)                (44)
 Other operating expenses                                                 (61)                 (53)               (29)                  -              (46)                -                    15               (315)                (60)
 (Gain)/loss on sale of vessels, net                                        -                    -                  -                   -                -                 -                     -                  -                   -
 Impairment charge                                                          -                    -                  -                   -                -                 -                     -                  -                   -
Total operating expenses                                                 (310)                (261)               (56)                  -             (235)              (27)                 (137)              (420)               (227)

Operating income                                                         (115)                (261)               (56)                  -             (235)              (27)                 (137)               (94)                 (4)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                               (9)                 (16)                 -                   -              (15)                -                     -                (16)                (15)
  Interest income                                                           -                    -                  -                   -                -                 -                     -                  -                   -
  Foreign exchange gains/ (losses), net                                     -                    -                  -                   -                -                 -                     2                 (1)                 (1)
Income before reorganization expenses                                      (9)                 (16)                 -                   -              (15)                -                     2                (17)                (16)
and income tax
  Reorganization expenses                                                  (2)                  (2)                 -                   -               (1)                -                    (1)                 (1)                (1)
  Income tax expense / (benefit)                                            -                    -                  -                   -                -                 -                     -                   -                  -
Net Income                                                 $             (126) $              (279) $             (56) $                -   $         (251) $            (27) $               (136) $            (112) $              (21)




                                                                                                                        18
                               18-13374-mew                   Doc 506              Filed 03/29/19 Entered 03/29/19 18:26:38                                                      Main Document
                                                                                                Pg 19 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                                    Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                                   Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                                       MOR - 2
                                                                                                               Statement of Operations
                                                                                                 For the Period: February 1, 2019 - February 28, 2019
                                                                                                                     (Unaudited)




                                                                         Maistros RORO                Milos Shipping         Mykonos I         Nevado Navigation     Ostria RORO           Paros Maritime
                                                    Lefkas Marine S.A.   Shipholdings Ltd.             (Pte.) Ltd.         Maritime Limited          S.A.           Shipholdings Ltd            Inc.      Paxoi Marine S.A.      Santon Limited
$ USD '000s                                Case No:     18-13427             18-13428                   18-13429              18-13430             18-13431             18-13432              18-13433        18-13434              18-13435
REVENUES:
  Sales of marine petroleum products                 $              -    $                   -    $                    -   $              -    $               -    $                  - $                - $                - $               -
  Cost of sales of marine petroleum products                        -                        -                         -                  -                    -                       -                  -                  -                 -
Gross margin on marine petroleum products                           -                        -                         -                  -                    -                       -                  -                  -                 -

Other revenues
  Voyage revenues                                                   -                        -                         -                163                 904                        -               126                384               220
  Storage revenues                                                  -                        -                         -                  -                   -                        -                 -                  -                 -
  Other revenues                                                    -                        -                         -                  -                   -                        -                 -                  -                 -
Total other revenues                                                -                        -                         -                163                 904                        -               126                384               220

OPERATING EXPENSES:
 Salaries, wages and related costs                                  -                        -                       -                 (135)                (160)                      -              (119)              (142)              (151)
 Vessel hire charges                                                -                        -                       -                    -                    -                       -                 -                  -                  -
 Depreciation & amortization                                        -                        -                     (25)                 (32)                 (14)                      -               (24)               (32)               (40)
 Other operating expenses                                           -                        -                     (41)                 (31)                 (81)                      -               (55)               (48)               (44)
 (Gain)/loss on sale of vessels, net                                -                        -                       -                    -                    -                       -                 -                  -                  -
 Impairment charge                                                  -                        -                       -                    -                    -                       -                 -                  -                  -
Total operating expenses                                            -                        -                     (66)                (198)                (255)                      -              (198)              (222)              (235)

Operating income                                                    -                        -                     (66)                 (35)                649                        -               (72)               162                (15)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                        -                        -                         -                  -                    -                       -               (15)               (15)               (12)
  Interest income                                                   -                        -                         -                  -                    -                       -                 -                  -                  -
  Foreign exchange gains/ (losses), net                             -                        -                         -                  -                    3                       -                 -                  1                  1
Income before reorganization expenses                               -                        -                         -                  -                    3                       -               (15)               (14)               (11)
and income tax
  Reorganization expenses                                           -                        -                         -                 (1)                  (1)                      -                (2)                  -                (2)
  Income tax expense / (benefit)                                    -                        -                         -                  -                    -                       -                 -                   -                 -
Net Income                                           $              -    $                   -    $                (66) $               (36) $              651     $                  -   $           (89) $             148    $           (28)




                                                                                                                           19
                                   18-13374-mew                  Doc 506           Filed 03/29/19 Entered 03/29/19 18:26:38                                                       Main Document
                                                                                                Pg 20 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                                                                     Case No: 18-13374 (MEW)
 Debtors                                                                                                                                                                                    Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                                MOR - 2
                                                                                                        Statement of Operations
                                                                                          For the Period: February 1, 2019 - February 28, 2019
                                                                                                              (Unaudited)




                                                          Santorini I    Sealand Navigation   Serifos Maritime         Serifos Shipping                             Symi Navigation       Tasman Seaways      Tempest Shiptrade        Tilos Shipping
                                                        Maritime Limited        Inc.                 Inc.                 (Pte.) Ltd.         Sifnos Marine Inc.         S.A.                  Inc.                 Ltd                  (Pte.) Ltd.
$ USD '000s                                    Case No:    18-13436           18-13437            18-13438                 18-13439                18-13440            18-13441              18-13442            18-13443                 18-13444
REVENUES:
  Sales of marine petroleum products                    $              - $               - $                     - $                      - $                  - $                    - $                - $                  -    $                    -
  Cost of sales of marine petroleum products                           -                 -                       -                        -                    -                      -                  -                    -                         -
Gross margin on marine petroleum products                              -                 -                    -                           -                    -                      -                  -                    -                         -

Other revenues
  Voyage revenues                                                     98               207                       -                        -                 166                 207                    92                  260                      78
  Storage revenues                                                     -                 -                       -                        -                   -                   -                     -                    -                       -
  Other revenues                                                       -                 -                       -                        -                   -                   -                     -                    -                       -
Total other revenues                                                  98               207                    -                           -                 166                 207                    92                  260                      78

OPERATING EXPENSES:
 Salaries, wages and related costs                                  (149)              (66)                   -                       -                    (148)               (141)                 (142)                 (95)                    (78)
 Vessel hire charges                                                   -                 -                    -                       -                       -                   -                     -                    -                       -
 Depreciation & amortization                                         (23)              (37)                   -                     (22)                    (42)                (55)                  (37)                 (23)                    (32)
 Other operating expenses                                            (62)              (32)                   -                     (41)                    (51)                (77)                 (107)                 (38)                    (69)
 (Gain)/loss on sale of vessels, net                                   -                 -                    -                       -                       -                   -                     -                    -                       -
 Impairment charge                                                     -                 -                    -                       -                       -                   -                     -                    -                       -
Total operating expenses                                            (234)             (135)                   -                     (63)                   (241)               (273)                 (286)                (156)                   (179)

Operating income                                                    (136)               72                    -                     (63)                    (75)                (66)                 (194)                 104                    (101)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                         (18)                -                       -                        -                   (8)               (14)                    (9)                (16)                         -
  Interest income                                                      -                 -                       -                        -                    -                  -                      -                   -                          -
  Foreign exchange gains/ (losses), net                                1                (3)                      -                        -                    -                  -                      -                   2                          1
Income before reorganization expenses                                (17)               (3)                   -                           -                   (8)               (14)                    (9)                (14)                         1
and income tax
  Reorganization expenses                                             (2)               (1)                      -                        -                   (1)                 (1)                   (1)                  (1)                    (1)
  Income tax expense / (benefit)                                       -                 -                       -                        -                    -                   -                     -                    -                      -
Net Income                                              $           (155) $             68    $               -      $              (63) $                  (84) $              (81) $               (204) $                89     $              (101)




                                                                                                                         20
                               18-13374-mew                 Doc 506             Filed 03/29/19 Entered 03/29/19 18:26:38                      Main Document
                                                                                             Pg 21 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                         Case No: 18-13374 (MEW)
 Debtors                                                                                                                                        Reporting Period: February 1, 2019 - February 28, 2019


                                                                                                             MOR - 2
                                                                                                     Statement of Operations
                                                                                       For the Period: February 1, 2019 - February 28, 2019
                                                                                                           (Unaudited)




                                                                            West Coast Fuel    Zakynthos Marine
                                                        Tinos Marine Inc.   Transport Ltd.          Limited            Combined Total
$ USD '000s                                    Case No:     18-13445          18-13446             18-13447              All Debtors
REVENUES:
  Sales of marine petroleum products                    $               -   $             -    $              -        $       146,273
  Cost of sales of marine petroleum products                            -                 -                   -               (146,429)
Gross margin on marine petroleum products                               -                 -                   -                   (156)

Other revenues
  Voyage revenues                                                       -                 -                224                   6,358
  Storage revenues                                                      -                 -                  -                   2,247
  Other revenues                                                        -                 1                  -                   1,478
Total other revenues                                                    -                 1                224                  10,083

OPERATING EXPENSES:
 Salaries, wages and related costs                                      -                 -               (140)                 (5,351)
 Vessel hire charges                                                    -                 -                  -                  (1,820)
 Depreciation & amortization                                            -                 -                (44)                 (1,966)
 Other operating expenses                                               -                 -                (40)                (12,861)
 (Gain)/loss on sale of vessels, net                                    -                 -                  -                       -
 Impairment charge                                                      -                 -                  -                       -
Total operating expenses                                                -                 -               (224)                (21,998)

Operating income                                                        -                 1                   -                (12,071)

OTHER INCOME/(EXPENSE):
  Interest and finance costs                                            -                 -                (15)                  (6,356)
  Interest income                                                       -                 -                  -                      306
  Foreign exchange gains/ (losses), net                                 -                (1)                 -                       12
Income before reorganization expenses                                   -                (1)               (15)                  (6,038)
and income tax
  Reorganization expenses                                               -                 -                  (1)                 (5,336)
  Income tax expense / (benefit)                                        -                 -                   -                     (12)
Net Income                                              $               -   $             -    $           (16)        $       (23,457)




                                                                                                                  21
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                             Main Document
                                                                  Pg 22 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                            Case No: 18-13374 (MEW)
     Debtors                                                                                                                           Reporting Period: February 1, 2019 - February 28, 2019


                                                                                   MOR - 3a
                                                                          Petition Date Balance Sheet
                                                                           As of November 06, 2018
                                                                                  (Unaudited)




                                                                                       Aegean Marine                                   Aegean Ace                Aegean Agency               Aegean Breeze
                                                           Aegean Bunkering              Petroleum         Aegean (Fujairah)            Maritime                  (Gibraltar)                  Maritime
                                                              (USA) LLC                 Network Inc.        Bunkering S.A.              Company                     Limited                    Company
    $ USD '000s                                   Case No:     18-13373                  18-13374              18-13375                 18-13376                   18-13377                    18-13378
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $        258         $              180          $          -        $               74        $              87           $              109
      Trade receivables, net                                        57,149                          -                     -                         -                        -                            -
      Other receivables, net                                             -                          -                     -                        45                       35                           20
      Intragroup receivables (debtor)                                1,434                    347,517                     -                       751                       84                            7
      Intragroup receivables (non-debtor)                                9                     17,000                     -                         -                        -                            -
      Derivative asset                                               4,294                          -                     -                         -                        -                            -
      Inventories                                                   72,732                          -                     -                        12                        -                           24
      Prepayments and other current assets, net                      1,485                      3,111                    17                       116                        1                          152
      Restricted cash                                                    -                          -                     -                         -                        -                            -
    Total current assets                                           137,360                    367,808                    17                       999                      207                          312
    FIXED ASSETS:
      Vessels' net book value                                            -                             -                  -                     1,024                            -                    3,290
      Other fixed assets, net                                           50                             -                  -                         -                            -                        -
    Total fixed assets                                                  50                             -                  -                     1,024                            -                    3,290
                                                          `                    `                           `                   `                         `                           `
    NON-CURRENT ASSETS:
      Deferred charges, net                                              -                      3,423                     -                       356                            -                       15
      Intangible assets, net                                             -                          -                     -                         -                            -                        -
      Goodwill                                                      30,000                          -                     -                         -                            -                        -
      Deferred tax assets                                            7,661                          -                     -                         -                            -                        -
      Investments in affiliates                                          -                     68,516                     -                         -                            -                        -
      Other non-current assets                                         102                          -                     -                         -                            -                        -
    Total assets                                           $       175,173     $              439,747      $             17    $                2,378    $                 207       $                3,618

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $      7,937         $               32          $          -        $               40        $                   -       $               40
      Intragroup payables (debtor)                                       -                          -                     -                         -                            -                        -
      Intragroup payables (non-debtor)                                   -                          -                     -                         -                            -                        -
      Current derivative liability                                       -                          -                     -                         -                            -                        -
      DIP financing                                                128,235                          -                     -                         -                            -                        -
      Accrued and other current liabilities                          1,063                        290                    48                       179                            -                      181
    Total current liabilities                                      137,235                        322                    48                       219                            -                      222
     Other long term liabilities                                     2,100                          -                     -                         -                            -                        -
    Total liabilities not subject to compromise                    139,335                        322                    48                       219                            -                      222

     Liabilities subject to compromise                               3,017                    383,690                 6,251                     3,902                      198                        5,145
    Total Liabilities                                              142,352                    384,012                 6,299                     4,122                      198                        5,366

    STOCKHOLDERS' EQUITY:
      Common stock                                                   60,000                       511                     -                     2,194                        -                        2,192
      Additional paid-in capital                                          -                   237,061                     -                         -                        -                            -
      Accumulated other comprehensive income                              -                         -                     -                         -                        -                            -
      Retained earnings                                             (27,179)                 (181,837)               (6,282)                   (3,937)                       9                       (3,941)
    Total stockholders' equity                                      32,821                     55,735                (6,282)                   (1,743)                       9                       (1,749)

    Total liabilities and stockholders' equity             $       175,173     $              439,747      $             17    $                2,378    $                 207       $                3,618




                                                                                             22
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                    Main Document
                                                                  Pg 23 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                         Case No: 18-13374 (MEW)
     Debtors                                                                                                                        Reporting Period: February 1, 2019 - February 28, 2019


                                                                                  MOR - 3a
                                                                         Petition Date Balance Sheet
                                                                          As of November 06, 2018
                                                                                 (Unaudited)




                                                           Aegean Bunkering           AMPNI             Aegean Bunkering                                                  Aegean Bunkering
                                                              (Gibraltar)         Investments Co.         (Hong Kong)              Andros Marine      Aegean Bunkering     (Singapore) Pte.
                                                               Limited                Limited               Limited                   Limited          (Jamaica) Ltd.            Ltd.
    $ USD '000s                                   Case No:     18-13379              18-13380               18-13381                 18-13382             18-13383             18-13384
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $        258        $              1          $          -       $               264        $         70        $         43
      Trade receivables, net                                             -                       -                     -                         -                   -                  56
      Other receivables, net                                             -                       -                     -                         -                   -                   -
      Intragroup receivables (debtor)                                  927                     144                 6,976                         -                  30                 770
      Intragroup receivables (non-debtor)                                -                       -                     -                         -                   -                 639
      Derivative asset                                                   -                       -                     -                         -                   -                   -
      Inventories                                                        -                       -                     -                        22                   -                   -
      Prepayments and other current assets, net                         32                       -                     -                       174               1,816                  55
      Restricted cash                                                    -                       -                     -                         -                   -                   -
    Total current assets                                             1,217                     145                 6,976                       460               1,916               1,563
    FIXED ASSETS:
      Vessels' net book value                                            -                          -                  -                     8,239                   -                   -
      Other fixed assets, net                                          113                          -                  -                         -                   -                  31
    Total fixed assets                                                 113                          -                  -                     8,239                   -                  31
                                                          `                   `                         `                  `                          `                   `
    NON-CURRENT ASSETS:
      Deferred charges, net                                              -                        -                    -                       179                   -                   -
      Intangible assets, net                                             -                        -                    -                         -                   -                   -
      Goodwill                                                           -                        -                    -                         -                   -                   -
      Deferred tax assets                                                -                        -                    -                         -                   -                   -
      Investments in affiliates                                          -                    7,256               15,000                         -                   -                   -
      Other non-current assets                                           2                        -                    -                         -                   3                   -
    Total assets                                           $         1,331    $               7,400     $         21,976   $                 8,878    $          1,919    $          1,594

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $          1        $                 -       $          -       $               180        $         -         $          -
      Intragroup payables (debtor)                                       -                          -                  -                         -                  -                    -
      Intragroup payables (non-debtor)                                   -                          -                  -                         -                  -                    -
      Current derivative liability                                       -                          -                  -                         -                  -                    -
      DIP financing                                                      -                          -                  -                         -                  -                    -
      Accrued and other current liabilities                              9                          -                  -                       310                 53                   60
    Total current liabilities                                           10                          -                  -                       490                 53                   60
     Other long term liabilities                                         -                          -                  -                         -                  -                    -
    Total liabilities not subject to compromise                         10                          -                  -                       490                 53                   60

     Liabilities subject to compromise                               2,269                    7,084               15,174                    23,953               1,913                 661
    Total Liabilities                                                2,279                    7,084               15,174                    24,443               1,966                 721

    STOCKHOLDERS' EQUITY:
      Common stock                                                       -                       -                     -                         -                   -                 120
      Additional paid-in capital                                         -                       -                     -                         -                   -                   -
      Accumulated other comprehensive income                             -                       -                     -                         -                   -                   -
      Retained earnings                                               (948)                    316                 6,802                   (15,565)                (47)                753
    Total stockholders' equity                                        (948)                    316                 6,802                   (15,565)                (47)                874

    Total liabilities and stockholders' equity             $         1,331    $               7,400     $         21,976   $                 8,878    $          1,919    $          1,594




                                                                                         23
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                          Main Document
                                                                  Pg 24 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                               Case No: 18-13374 (MEW)
     Debtors                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                  MOR - 3a
                                                                         Petition Date Balance Sheet
                                                                          As of November 06, 2018
                                                                                 (Unaudited)




                                                                                             Aegean Bunkering    Caribbean    Aegean Bunkering
                                                           Benmore Services Aegean Bunkering Combustibles Las Renewable Energy Morocco SARL                            Cephallonia
                                                                S.A.         (Trinidad) Ltd.    Palmas S.A.     Sources Inc.         AU                                Marine S.A.
    $ USD '000s                                   Case No:    18-13385          18-13386         18-13387         18-13388        18-13389                              18-13390
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $        10         $         35       $       29       $                -        $        11        $               6
      Trade receivables, net                                            -                    -                -                        -                  -                        -
      Other receivables, net                                            -                    -              687                        -                  -                        -
      Intragroup receivables (debtor)                                   -                  818            6,666                       12                  -                        -
      Intragroup receivables (non-debtor)                               -                    -                -                        -                  -                        -
      Derivative asset                                                  -                    -                -                        -                  -                        -
      Inventories                                                      26                    -                -                        -                  -                       22
      Prepayments and other current assets, net                       111                    6              122                       25                  -                      142
      Restricted cash                                                   -                    -                -                        -                  -                        -
    Total current assets                                              146                  859            7,504                       37                 11                      170
    FIXED ASSETS:
      Vessels' net book value                                        8,613                   -                -                        -                   -                   8,890
      Other fixed assets, net                                            -                  15            3,790                    9,528                   -                       -
    Total fixed assets                                               8,613                  15            3,790                    9,528                   -                   8,890
                                                          `                   `                  `                `                         `                  `
    NON-CURRENT ASSETS:
      Deferred charges, net                                           197                    -                -                        -                   -                     308
      Intangible assets, net                                            -                    -            5,513                        -                   -                       -
      Goodwill                                                          -                    -                -                        -                   -                       -
      Deferred tax assets                                               -                    -                -                        -                   -                       -
      Investments in affiliates                                         -                    -           10,525                        -                   -                       -
      Other non-current assets                                          -                    5            1,406                        -                   -                       -
    Total assets                                          $          8,956    $            879   $       28,737   $                9,565    $            11    $               9,367

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $        87         $          -       $       -        $                -        $          -       $              76
      Intragroup payables (debtor)                                      -                    -               -                         -                   -                       -
      Intragroup payables (non-debtor)                                  -                    -               -                         -                   -                       -
      Current derivative liability                                      -                    -               -                         -                   -                       -
      DIP financing                                                     -                    -               -                         -                   -                       -
      Accrued and other current liabilities                           447                    -             141                         -                   -                     104
    Total current liabilities                                         535                    -             141                         -                   -                     180
     Other long term liabilities                                        -                   12               2                         -                   -                       -
    Total liabilities not subject to compromise                       535                   12             144                         -                   -                     180

     Liabilities subject to compromise                              18,124                   -           13,717                       55                284                   26,749
    Total Liabilities                                               18,659                  12           13,861                       55                284                   26,929

    STOCKHOLDERS' EQUITY:
      Common stock                                                       -                   -              136                    9,800                 14                        -
      Additional paid-in capital                                         -                   -                -                        -                  -                        -
      Accumulated other comprehensive income                             -                   -                -                        -                  -                        -
      Retained earnings                                             (9,703)                866           14,741                     (290)              (286)                 (17,562)
    Total stockholders' equity                                      (9,703)                866           14,877                    9,510               (273)                 (17,562)

    Total liabilities and stockholders' equity            $          8,956    $            879   $       28,737   $                9,565    $            11    $               9,367




                                                                                      24
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                 Main Document
                                                                  Pg 25 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                  Case No: 18-13374 (MEW)
     Debtors                                                                                                                 Reporting Period: February 1, 2019 - February 28, 2019


                                                                                   MOR - 3a
                                                                          Petition Date Balance Sheet
                                                                           As of November 06, 2018
                                                                                  (Unaudited)




                                                                                                                             Aegean Gas
                                                           Aegean Bunkering                   Aegean Caribbean                Maritime                                    Aegean Holdings
                                                             Services Inc.  Dilos Marine Inc.   Holdings Inc.                 Company              Eton Marine Ltd.            S.A.
    $ USD '000s                                   Case No:     18-13391         18-13392          18-13393                    18-13394                 18-13395              18-13396
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $        586         $           -        $      -         $               10        $              -       $             -
      Trade receivables, net                                             -                     -               -                          -                       -                     -
      Other receivables, net                                             -                     -               -                         97                       -                     -
      Intragroup receivables (debtor)                              454,924                   267              10                          -                  18,511                15,000
      Intragroup receivables (non-debtor)                          201,771                     -               -                          -                       -                 1,000
      Derivative asset                                                   -                     -               -                          -                       -                     -
      Inventories                                                        -                    44               -                          -                      16                     -
      Prepayments and other current assets, net                      1,424                   122               -                        174                     141                     -
      Restricted cash                                                    -                     -               -                          -                       -                     -
    Total current assets                                           658,705                   433              10                        281                  18,668                16,000
    FIXED ASSETS:
      Vessels' net book value                                            -                  8,714               -                    12,374                   8,093                     -
      Other fixed assets, net                                          605                      -               -                         -                       -                     -
    Total fixed assets                                                 605                  8,714               -                    12,374                   8,093                     -
                                                          `                    `                    `                `                         `                      `
    NON-CURRENT ASSETS:
      Deferred charges, net                                            140                   378                -                       271                     62                      -
      Intangible assets, net                                             -                     -                -                         -                      -                      -
      Goodwill                                                           -                     -                -                         -                      -                      -
      Deferred tax assets                                                -                     -                -                         -                      -                      -
      Investments in affiliates                                          -                     -            9,800                         -                      -                 18,048
      Other non-current assets                                          11                     -                -                         -                      -                      -
    Total assets                                           $       659,462     $            9,525   $       9,810    $               12,926    $             26,823   $            34,048

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $        372         $          53        $       -        $               73        $           129        $             -
      Intragroup payables (debtor)                                       -                     -                -                         -                      -                      -
      Intragroup payables (non-debtor)                                   -                     -                -                         -                      -                      -
      Current derivative liability                                       -                     -                -                         -                      -                      -
      DIP financing                                                      -                     -                -                         -                      -                      -
      Accrued and other current liabilities                            880                   111                3                       101                    119                      -
    Total current liabilities                                         1,252                  164                3                       173                    248                      -
     Other long term liabilities                                          -                    -                -                         -                      -                      -
    Total liabilities not subject to compromise                       1,252                  164                3                       173                    248                      -

     Liabilities subject to compromise                             762,688              14,068              9,813                       528                   3,726                19,131
    Total Liabilities                                              763,940              14,231              9,816                       701                   3,975                19,131

    STOCKHOLDERS' EQUITY:
      Common stock                                                        -                  -                 10                    16,273                       -                     -
      Additional paid-in capital                                          -                  -                  -                         -                       -                     -
      Accumulated other comprehensive income                              -                  -                  -                         -                       -                     -
      Retained earnings                                            (104,478)            (4,706)               (16)                   (4,048)                 22,849                14,917
    Total stockholders' equity                                     (104,478)            (4,706)                (6)                   12,224                  22,849                14,917

    Total liabilities and stockholders' equity             $       659,462     $            9,525   $       9,810    $               12,926    $             26,823   $            34,048




                                                                                       25
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                                Main Document
                                                                  Pg 26 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                Case No: 18-13374 (MEW)
     Debtors                                                                                                                               Reporting Period: February 1, 2019 - February 28, 2019


                                                                                       MOR - 3a
                                                                              Petition Date Balance Sheet
                                                                               As of November 06, 2018
                                                                                      (Unaudited)




                                                                                Aegean Maistros                 Aegean
                                                                Aegean             Maritime                  Management                  Aegean Marine            Halki Navigation Aegean Oil (USA),
                                                           Investments S.A.        Company                   Services M.C.               Petroleum S.A.                 S.A.             LLC
    $ USD '000s                                   Case No:     18-13397            18-13398                    18-13399                     18-13400                 18-13401          18-13402
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $           -         $        111         $              350          $              1,199         $             6         $      23
      Trade receivables, net                                              -                    -                          -                       120,685                       -                 -
      Other receivables, net                                              -                   24                         46                           812                       -                 -
      Intragroup receivables (debtor)                                   324                1,553                        312                       826,927                       -                 -
      Intragroup receivables (non-debtor)                                 -                    -                          -                       170,114                       -                 -
      Derivative asset                                                    -                    -                          -                             -                       -                 -
      Inventories                                                         -                    7                          -                        30,884                      12                 -
      Prepayments and other current assets, net                           -                   99                         81                        10,017                     219                 -
      Restricted cash                                                     -                    -                          -                             -                       -                 -
    Total current assets                                                324                1,793                        790                     1,160,638                     236                23
    FIXED ASSETS:
      Vessels' net book value                                             -                    226                           -                            -                10,365                 -
      Other fixed assets, net                                             -                      -                           -                            -                     -                 1
    Total fixed assets                                                    -                    226                           -                            -                10,365                 1
                                                          `                     `                    `                           `                            `                       `
    NON-CURRENT ASSETS:
      Deferred charges, net                                               -                     50                           -                      1,924                     418                 -
      Intangible assets, net                                              -                      -                           -                      7,998                       -                 -
      Goodwill                                                            -                      -                           -                          -                       -                 -
      Deferred tax assets                                                 -                      -                           -                          -                       -                 -
      Investments in affiliates                                      22,632                      -                           -                        120                       -                 -
      Other non-current assets                                            -                      -                           -                          -                       -                 -
    Total assets                                           $         22,956         $      2,069     $                  790          $          1,170,679         $        11,019         $      24

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $           -         $           60       $                -          $              4,718         $           109         $       -
      Intragroup payables (debtor)                                        -                      -                        -                             -                       -                 -
      Intragroup payables (non-debtor)                                    -                      -                        -                             -                       -                 -
      Current derivative liability                                        -                      -                        -                             -                       -                 -
      DIP financing                                                       -                      -                        -                       169,000                       -                 -
      Accrued and other current liabilities                             200                    177                      276                         2,060                     219                 -
    Total current liabilities                                           200                    237                      276                       175,778                     328                 -
     Other long term liabilities                                          -                      -                        -                           177                       -                 -
    Total liabilities not subject to compromise                         200                    237                      276                       175,955                     328                 -

     Liabilities subject to compromise                               23,357                1,285                          -                       258,393                  12,908               400
    Total Liabilities                                                23,557                1,522                        276                       434,348                  13,237               400

    STOCKHOLDERS' EQUITY:
      Common stock                                                        -                1,513                        142                           400                        -                1
      Additional paid-in capital                                          -                    -                          -                           645                        -                -
      Accumulated other comprehensive income                              -                    -                          -                             -                        -                -
      Retained earnings                                                (601)                (966)                       372                       735,286                   (2,218)            (377)
    Total stockholders' equity                                         (601)                   547                      514                       736,331                   (2,218)            (376)

    Total liabilities and stockholders' equity             $         22,956         $      2,069     $                  790      $              1,170,679         $        11,019         $      24




                                                                                          26
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                        Main Document
                                                                  Pg 27 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                          Case No: 18-13374 (MEW)
     Debtors                                                                                                                         Reporting Period: February 1, 2019 - February 28, 2019


                                                                                   MOR - 3a
                                                                          Petition Date Balance Sheet
                                                                           As of November 06, 2018
                                                                                  (Unaudited)




                                                                                      Aegean Oil                                                          Aegean Ship III         Aegean Ship VIII
                                                           I.C.S. Petroleum            Terminal         Aegean Petroleum         I.C.S. Petroleum           Maritime                 Maritime
                                                           (Montreal) Ltd.            Corporation       International Inc.              Ltd.                Company                  Company
    $ USD '000s                                   Case No:     18-13403                18-13404             18-13405                 18-13406                18-13407                18-13408
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $         224       $               278       $          73        $               44       $           187         $            44
      Trade receivables, net                                              -                         -                   -                         -                     -                       -
      Other receivables, net                                          2,050                         -                   -                         -                   125                      69
      Intragroup receivables (debtor)                                     -                         -                 453                     5,827                 2,830                     878
      Intragroup receivables (non-debtor)                                 -                         -                  79                         -                     -                       -
      Derivative asset                                                    -                         -                   -                         -                     -                       -
      Inventories                                                         -                         -                   -                         -                    43                      37
      Prepayments and other current assets, net                           -                       107                 122                       137                   262                     227
      Restricted cash                                                     -                     4,175                   -                         -                    23                       -
    Total current assets                                              2,274                     4,560                 728                     6,008                 3,470                    1,254
    FIXED ASSETS:
      Vessels' net book value                                             -                       -                     -                     4,672                   915                     351
      Other fixed assets, net                                             -                 214,818                     -                       104                     -                       -
    Total fixed assets                                                    -                 214,818                     -                     4,775                   915                     351
                                                          `                   `                         `                    `                        `                       `
    NON-CURRENT ASSETS:
      Deferred charges, net                                               -                     1,668                   -                         -                   332                     231
      Intangible assets, net                                              -                         -                   -                         -                     -                       -
      Goodwill                                                            -                         -                   -                         -                     -                       -
      Deferred tax assets                                                 -                         -                   -                         -                     -                       -
      Investments in affiliates                                           -                         -                   -                         -                     -                       -
      Other non-current assets                                           23                        91                   -                         -                     -                       -
    Total assets                                           $          2,296   $             221,137     $             728    $               10,783   $             4,716     $              1,836

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $           -       $                -        $           -        $              237       $            58         $            60
      Intragroup payables (debtor)                                        -                        -                    -                         -                     -                       -
      Intragroup payables (non-debtor)                                    -                        -                    -                         -                     -                       -
      Current derivative liability                                        -                        -                    -                         -                     -                       -
      DIP financing                                                       -                        -                    -                         -                     -                       -
      Accrued and other current liabilities                               -                      392                   41                         -                   254                     188
    Total current liabilities                                             -                      392                   41                       237                   312                     248
     Other long term liabilities                                          -                     2,788                   -                         -                     -                       -
    Total liabilities not subject to compromise                           -                     3,180                  41                       237                   312                     248

     Liabilities subject to compromise                                2,050                 200,714                27,918                       503                 5,404                    5,612
    Total Liabilities                                                 2,050                 203,895                27,959                       740                 5,715                    5,860

    STOCKHOLDERS' EQUITY:
      Common stock                                                        -                       -                     -                         -                      8                       8
      Additional paid-in capital                                          -                       -                     -                         -                      -                       -
      Accumulated other comprehensive income                              -                       -                     -                         -                      -                       -
      Retained earnings                                                 246                  17,243               (27,232)                   10,043                 (1,007)                 (4,032)
    Total stockholders' equity                                          246                  17,243               (27,232)                   10,043                  (999)                  (4,024)

    Total liabilities and stockholders' equity             $          2,296   $             221,137     $             728    $               10,783   $             4,716     $              1,836




                                                                                           27
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                                   Main Document
                                                                  Pg 28 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                        Case No: 18-13374 (MEW)
     Debtors                                                                                                                                       Reporting Period: February 1, 2019 - February 28, 2019


                                                                                            MOR - 3a
                                                                                   Petition Date Balance Sheet
                                                                                    As of November 06, 2018
                                                                                           (Unaudited)




                                                                                           Aegean Ship XII
                                                                     Ingram                   Maritime                                              Aegean       Aegean Tankfarms
                                                                 Enterprises Co.              Company                  Ios Marine Inc.         Shipholdings Inc.   Holdings S.A.  Ios Shipping Ltd.
    $ USD '000s                                   Case No:          18-13409                  18-13410                    18-13411                 18-13412          18-13413         18-13414
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                                  $             4           $              1        $                 -         $                -       $          -        $          -
      Trade receivables, net                                                   -                          -                          -                          -                  -                   -
      Other receivables, net                                                   -                         19                          -                          -                  -                   -
      Intragroup receivables (debtor)                                     11,589                          8                          -                     14,295              9,339                 208
      Intragroup receivables (non-debtor)                                      -                          -                      2,116                          -                  -               3,347
      Derivative asset                                                         -                          -                          -                          -                  -                   -
      Inventories                                                              -                         50                          -                          -                  -                  96
      Prepayments and other current assets, net                               57                        307                         73                          -                  -                 458
      Restricted cash                                                          -                          -                          -                          -                  -                   -
    Total current assets                                                  11,649                        385                      2,189                     14,295              9,339               4,109
    FIXED ASSETS:
      Vessels' net book value                                                      -                   6,109                     8,915                          -                   -              9,132
      Other fixed assets, net                                                      -                       -                         -                          -                   -                  -
    Total fixed assets                                                             -                   6,109                     8,915                          -                   -              9,132
                                                             `                         `                       `                           `                        `                   `
    NON-CURRENT ASSETS:
      Deferred charges, net                                                        -                    342                        147                          -                  -                144
      Intangible assets, net                                                       -                      -                          -                          -                  -                  -
      Goodwill                                                                     -                      -                          -                          -                  -                  -
      Deferred tax assets                                                          -                      -                          -                          -                  -                  -
      Investments in affiliates                                                    -                      -                          -                        159                321                  -
      Other non-current assets                                                     -                      -                          -                          -                  -                  -
    Total assets                                             $            11,649       $               6,837   $                11,251     $               14,454   $          9,660    $        13,384

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                   $            11           $            151        $                 8         $                -       $           -       $        69
      Intragroup payables (debtor)                                             -                          -                          -                          -                   -                 -
      Intragroup payables (non-debtor)                                         -                          -                          -                          -                   -                 -
      Current derivative liability                                             -                          -                          -                          -                   -                 -
      DIP financing                                                            -                          -                          -                          -                   -                 -
      Accrued and other current liabilities                                    -                        292                         73                          -                   -               224
    Total current liabilities                                                 11                        443                         81                          -                   -               293
     Other long term liabilities                                               -                          -                          -                          -                   -                 -
    Total liabilities not subject to compromise                               11                        443                         81                          -                   -               293

     Liabilities subject to compromise                                    13,015                    13,625                      16,028                     14,343                  1             21,497
    Total Liabilities                                                     13,026                    14,068                      16,109                     14,343                  1             21,790

    STOCKHOLDERS' EQUITY:
      Common stock                                                              -                    1,459                            -                         -                  -                   -
      Additional paid-in capital                                                -                        -                            -                         -                  -                   -
      Accumulated other comprehensive income                                    -                        -                            -                         -                  -                   -
      Retained earnings                                                    (1,377)                  (8,690)                      (4,858)                      112              9,659              (8,406)
    Total stockholders' equity                                             (1,377)                  (7,231)                      (4,858)                      112              9,659              (8,406)

    Total liabilities and stockholders' equity               $            11,649       $               6,837   $                11,251     $               14,454   $          9,660    $        13,384




                                                                                                  28
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                      Main Document
                                                                  Pg 29 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                          Case No: 18-13374 (MEW)
     Debtors                                                                                                                         Reporting Period: February 1, 2019 - February 28, 2019


                                                                                  MOR - 3a
                                                                         Petition Date Balance Sheet
                                                                          As of November 06, 2018
                                                                                 (Unaudited)




                                                                                     Aegean Tiffany
                                                           Aegean Tanking              Maritime                                       Aegean VII        Kassos Navigation Amorgos Maritime
                                                                S.A.                   Company          Ithaki Marine S.A.           Shipping Ltd.            S.A.              Inc.
    $ USD '000s                                   Case No:    18-13415                 18-13416              18-13417                  18-13418             18-13419         18-13420
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                               $          -       $                267       $         341        $                -         $         6         $        -
      Trade receivables, net                                             -                          -                   -                         -                   -                  -
      Other receivables, net                                             -                        135                   -                         -                   -                  -
      Intragroup receivables (debtor)                               13,601                      2,547                   -                         -                 234              1,219
      Intragroup receivables (non-debtor)                            9,903                          -                   -                       511                   -                964
      Derivative asset                                                   -                          -                   -                         -                   -                  -
      Inventories                                                        -                         32                  27                        33                  22                 52
      Prepayments and other current assets, net                         28                        313                 193                       143                 408                 62
      Restricted cash                                                    -                         23                   -                         -                   -                  -
    Total current assets                                            23,532                      3,319                 561                       687                 670              2,298
    FIXED ASSETS:
      Vessels' net book value                                            -                      3,523               8,534                     9,240               10,102             5,971
      Other fixed assets, net                                            -                          -                   -                         -                    -                 -
    Total fixed assets                                                   -                      3,523               8,534                     9,240               10,102             5,971
                                                          `                  `                          `                    `                          `                   `
    NON-CURRENT ASSETS:
      Deferred charges, net                                              -                        52                  105                       189                 202                130
      Intangible assets, net                                             -                         -                    -                         -                   -                  -
      Goodwill                                                           -                         -                    -                         -                   -                  -
      Deferred tax assets                                                -                         -                    -                         -                   -                  -
      Investments in affiliates                                          -                         -                    -                         -                   -                  -
      Other non-current assets                                           -                         -                    -                         2                   -                  -
    Total assets                                          $         23,532   $                  6,894   $           9,200    $               10,119     $         10,973    $        8,399

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                $         -        $                69        $          49        $               91         $       112         $       12
      Intragroup payables (debtor)                                      -                          -                    -                         -                   -                  -
      Intragroup payables (non-debtor)                                  -                          -                    -                         -                   -                  -
      Current derivative liability                                      -                          -                    -                         -                   -                  -
      DIP financing                                                     -                          -                    -                         -                   -                  -
      Accrued and other current liabilities                             1                        279                  264                       336                 169                  2
    Total current liabilities                                           1                        348                  313                       428                 281                 14
     Other long term liabilities                                        -                          -                    -                         -                   -                  -
    Total liabilities not subject to compromise                         1                        348                  313                       428                 281                 14

     Liabilities subject to compromise                               8,931                      2,510              19,272                    15,620               16,001            18,854
    Total Liabilities                                                8,932                      2,858              19,584                    16,048               16,281            18,868

    STOCKHOLDERS' EQUITY:
      Common stock                                                       -                        986                   -                          1                   -                  -
      Additional paid-in capital                                         -                          -                   -                        403                   -                  -
      Accumulated other comprehensive income                             -                          -                   -                          -                   -                  -
      Retained earnings                                             14,600                      3,050             (10,385)                    (6,333)             (5,308)           (10,469)
    Total stockholders' equity                                      14,600                      4,036             (10,385)                    (5,928)             (5,308)           (10,469)

    Total liabilities and stockholders' equity            $         23,532   $                  6,894   $           9,200    $               10,119     $         10,973    $        8,399




                                                                                           29
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                   Main Document
                                                                  Pg 30 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                        Case No: 18-13374 (MEW)
     Debtors                                                                                                                       Reporting Period: February 1, 2019 - February 28, 2019


                                                                                  MOR - 3a
                                                                         Petition Date Balance Sheet
                                                                          As of November 06, 2018
                                                                                 (Unaudited)




                                                                                  Kerkyra Marine         AMPNI Holdings Kimolos Maritime Kithnos Maritime                   Kythira Marine
                                                             AMPN USA, LLC             S.A.               Co. Limited         Inc.             Inc.                              S.A.
    $ USD '000s                                   Case No:     18-13421              18-13422              18-13423        18-13424          18-13425                          18-13426
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                                  $      16        $             -        $             1       $              159        $        98        $            4
      Trade receivables, net                                             -                      -                      -                        -                  -                     -
      Other receivables, net                                             -                      -                      -                        -                180                     -
      Intragroup receivables (debtor)                                   11                      -                 18,817                    1,349                  -                     -
      Intragroup receivables (non-debtor)                                -                      -                      -                        -                  -                     -
      Derivative asset                                                   -                      -                      -                        -                  -                     -
      Inventories                                                        -                     28                      -                       86                 75                    98
      Prepayments and other current assets, net                          -                    144                      -                      376                259                    55
      Restricted cash                                                    -                      -                      -                        -                  -                     -
    Total current assets                                                27                    172                 18,818                    1,969                612                   157
    FIXED ASSETS:
      Vessels' net book value                                            -                   8,913                     -                    5,878              6,056                  8,998
      Other fixed assets, net                                            -                       -                     -                        -                  -                      -
    Total fixed assets                                                   -                   8,913                     -                    5,878              6,056                  8,998
                                                             `                `                      `                     `                         `                  `
    NON-CURRENT ASSETS:
      Deferred charges, net                                              -                    198                      -                      248                480                   261
      Intangible assets, net                                             -                      -                      -                        -                  -                     -
      Goodwill                                                           -                      -                      -                        -                  -                     -
      Deferred tax assets                                                -                      -                      -                        -                  -                     -
      Investments in affiliates                                          -                      -                108,146                        -                  -                     -
      Other non-current assets                                           -                      -                      -                        -                  -                     -
    Total assets                                             $          27    $              9,283   $           126,963   $                8,095    $         7,148    $             9,416

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                   $       7        $            70        $             -       $               73        $       133        $          100
      Intragroup payables (debtor)                                       -                      -                      -                        -                  -                     -
      Intragroup payables (non-debtor)                                   -                      -                      -                        -                  -                     -
      Current derivative liability                                       -                      -                      -                        -                  -                     -
      DIP financing                                                      -                      -                      -                        -                  -                     -
      Accrued and other current liabilities                              -                     82                      -                      100                316                    85
    Total current liabilities                                            7                    152                      -                      173                449                   186
     Other long term liabilities                                         -                      -                      -                        -                  -                     -
    Total liabilities not subject to compromise                          7                    152                      -                      173                449                   186

     Liabilities subject to compromise                                  23                27,265                 121,377                   13,124             12,314                 23,120
    Total Liabilities                                                   30                27,417                 121,377                   13,297             12,763                 23,305

    STOCKHOLDERS' EQUITY:
      Common stock                                                       1                      -                      -                        -                  -                      -
      Additional paid-in capital                                         -                      -                      -                        -                  -                      -
      Accumulated other comprehensive income                             -                      -                      -                        -                  -                      -
      Retained earnings                                                 (4)               (18,134)                 5,586                   (5,202)            (5,615)               (13,889)
    Total stockholders' equity                                          (3)               (18,134)                 5,586                   (5,202)            (5,615)               (13,889)

    Total liabilities and stockholders' equity               $          27    $              9,283   $           126,963   $                8,095    $         7,148    $             9,416




                                                                                        30
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                                      Main Document
                                                                  Pg 31 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                           Case No: 18-13374 (MEW)
     Debtors                                                                                                                                          Reporting Period: February 1, 2019 - February 28, 2019


                                                                                              MOR - 3a
                                                                                     Petition Date Balance Sheet
                                                                                      As of November 06, 2018
                                                                                             (Unaudited)




                                                                     Lefkas Marine           Maistros RORO               Milos Shipping         Mykonos I      Nevado Navigation  Ostria RORO
                                                                          S.A.               Shipholdings Ltd.            (Pte.) Ltd.         Maritime Limited       S.A.        Shipholdings Ltd
    $ USD '000s                                   Case No:             18-13427                  18-13428                  18-13429              18-13430          18-13431          18-13432
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                                  $               15          $              -        $               11           $                -        $         -        $         -
      Trade receivables, net                                                      -                         -                         -                            -                  -                  -
      Other receivables, net                                                      -                         -                         -                           29                  -                  -
      Intragroup receivables (debtor)                                           264                        35                       254                            -              1,267                 30
      Intragroup receivables (non-debtor)                                         -                         -                         -                            -              2,961                  -
      Derivative asset                                                            -                         -                         -                            -                  -                  -
      Inventories                                                                 -                         -                        88                           15                 23                  -
      Prepayments and other current assets, net                                  20                         -                        40                          105                 76                  -
      Restricted cash                                                             -                         -                         -                            -                  -                  -
    Total current assets                                                        299                        35                       393                          149              4,327                 30
    FIXED ASSETS:
      Vessels' net book value                                                        -                       -                     5,780                       6,403              8,330                   -
      Other fixed assets, net                                                        -                       -                         -                           -                  -                   -
    Total fixed assets                                                               -                       -                     5,780                       6,403              8,330                   -
                                                             `                           `                       `                            `                         `                  `
    NON-CURRENT ASSETS:
      Deferred charges, net                                                          -                       -                            -                      350                   -                  -
      Intangible assets, net                                                         -                       -                            -                        -                   -                  -
      Goodwill                                                                       -                       -                            -                        -                   -                  -
      Deferred tax assets                                                            -                       -                            -                        -                   -                  -
      Investments in affiliates                                                      -                       -                            -                        -                   -                  -
      Other non-current assets                                                       -                       -                            -                        -                   -                  -
    Total assets                                             $                  299      $                 35    $                 6,173      $                6,902    $        12,656    $            30

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                   $                   -       $               -       $                    6       $              142        $       102        $          -
      Intragroup payables (debtor)                                                   -                       -                            -                        -                  -                   -
      Intragroup payables (non-debtor)                                               -                       -                            -                        -                  -                   -
      Current derivative liability                                                   -                       -                            -                        -                  -                   -
      DIP financing                                                                  -                       -                            -                        -                  -                   -
      Accrued and other current liabilities                                          3                       -                            9                      100                112                   -
    Total current liabilities                                                        3                       -                        15                         242                214                   -
     Other long term liabilities                                                     -                       -                         -                           -                  -                   -
    Total liabilities not subject to compromise                                      3                       -                        15                         242                214                   -

     Liabilities subject to compromise                                        2,975                        35                     20,684                      14,996             11,923                 30
    Total Liabilities                                                         2,977                        35                     20,699                      15,238             12,137                 30

    STOCKHOLDERS' EQUITY:
      Common stock                                                                -                          -                         -                           -                  -                   -
      Additional paid-in capital                                                  -                          -                         -                           -                  -                   -
      Accumulated other comprehensive income                                      -                          -                         -                           -                  -                   -
      Retained earnings                                                      (2,678)                         -                   (14,525)                     (8,336)               519                   -
    Total stockholders' equity                                               (2,678)                         -                   (14,525)                     (8,336)               519                   -

    Total liabilities and stockholders' equity               $                  299      $                 35    $                 6,173      $                6,902    $        12,656    $            30




                                                                                                     31
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                                  Main Document
                                                                  Pg 32 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                               Case No: 18-13374 (MEW)
     Debtors                                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                           MOR - 3a
                                                                                  Petition Date Balance Sheet
                                                                                   As of November 06, 2018
                                                                                          (Unaudited)




                                                                 Paros Maritime                                                     Santorini I                        Sealand            Serifos Maritime
                                                                      Inc.           Paxoi Marine S.A.         Santon Limited     Maritime Limited                  Navigation Inc.              Inc.
    $ USD '000s                                   Case No:          18-13433             18-13434                 18-13435           18-13436                         18-13437                18-13438
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                                  $            -         $            10        $           114        $                3        $               194       $              1
      Trade receivables, net                                                  -                       -                      -                         -                          -                      -
      Other receivables, net                                                  -                       -                      -                         -                        274                      -
      Intragroup receivables (debtor)                                         -                       -                      -                       815                     12,119                     32
      Intragroup receivables (non-debtor)                                     -                       -                  2,944                         2                          -                      -
      Derivative asset                                                        -                       -                      -                         -                          -                      -
      Inventories                                                            82                      15                     16                         5                         94                      -
      Prepayments and other current assets, net                             160                     326                    108                       124                        379                      -
      Restricted cash                                                         -                       -                      -                         -                          -                      -
    Total current assets                                                    242                     350                  3,183                       948                     13,059                     33
    FIXED ASSETS:
      Vessels' net book value                                              6,049                   8,878                 8,867                     6,426                      8,838                      -
      Other fixed assets, net                                                  -                       -                     -                         -                          -                      -
    Total fixed assets                                                     6,049                   8,878                 8,867                     6,426                      8,838                      -
                                                             `                      `                      `                      `                         `                         `
    NON-CURRENT ASSETS:
      Deferred charges, net                                                 135                      40                   261                        315                        162                      -
      Intangible assets, net                                                  -                       -                     -                          -                          -                      -
      Goodwill                                                                -                       -                     -                          -                          -                      -
      Deferred tax assets                                                     -                       -                     -                          -                          -                      -
      Investments in affiliates                                               -                       -                     -                          -                          -                      -
      Other non-current assets                                                -                       -                     -                          -                          -                      -
    Total assets                                             $             6,426     $             9,268   $            12,310    $                7,688    $                22,060   $                 33

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                   $          111         $             -        $           91         $              150        $               126       $              -
      Intragroup payables (debtor)                                            -                       -                     -                          -                          -                      -
      Intragroup payables (non-debtor)                                        -                       -                     -                          -                          -                      -
      Current derivative liability                                            -                       -                     -                          -                          -                      -
      DIP financing                                                           -                       -                     -                          -                          -                      -
      Accrued and other current liabilities                                 106                      76                   116                         77                        368                      -
    Total current liabilities                                               217                      76                   207                        227                        494                      -
     Other long term liabilities                                              -                       -                     -                          -                          -                      -
    Total liabilities not subject to compromise                             217                      76                   207                        227                        494                      -

     Liabilities subject to compromise                                    13,508                13,850                  24,747                    16,953                     11,626                      -
    Total Liabilities                                                     13,725                13,926                  24,954                    17,180                     12,121                      -

    STOCKHOLDERS' EQUITY:
      Common stock                                                             -                     -                       -                         -                          -                      -
      Additional paid-in capital                                               -                     -                       -                         -                          -                      -
      Accumulated other comprehensive income                                   -                     -                       -                         -                          -                      -
      Retained earnings                                                   (7,300)               (4,658)                (12,644)                   (9,491)                     9,939                     33
    Total stockholders' equity                                            (7,300)               (4,658)                (12,644)                   (9,491)                     9,939                     33

    Total liabilities and stockholders' equity               $             6,426     $             9,268   $            12,310    $                7,688    $                22,060   $                 33




                                                                                              32
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                                         Main Document
                                                                  Pg 33 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                              Case No: 18-13374 (MEW)
     Debtors                                                                                                                             Reporting Period: February 1, 2019 - February 28, 2019


                                                                                         MOR - 3a
                                                                                Petition Date Balance Sheet
                                                                                 As of November 06, 2018
                                                                                        (Unaudited)




                                                                 Serifos Shipping                             Symi Navigation        Tasman Seaways Tempest Shiptrade                Tilos Shipping
                                                                    (Pte.) Ltd.      Sifnos Marine Inc.            S.A.                   Inc.            Ltd                          (Pte.) Ltd.
    $ USD '000s                                   Case No:           18-13439             18-13440               18-13441               18-13442       18-13443                         18-13444
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                                  $             10        $           -        $             -        $              139        $       124       $                 3
      Trade receivables, net                                                    -                    -                      -                         -                  -                         -
      Other receivables, net                                                    -                   54                      -                        88                245                         -
      Intragroup receivables (debtor)                                           1                    -                      -                       221              3,457                     2,228
      Intragroup receivables (non-debtor)                                       -                    -                      -                         -                  -                     2,508
      Derivative asset                                                          -                    -                      -                         -                  -                         -
      Inventories                                                             113                   22                     22                         1                 75                       171
      Prepayments and other current assets, net                               124                  125                    117                       207                282                         -
      Restricted cash                                                           -                    -                      -                         -                  -                         -
    Total current assets                                                      248                  202                    139                       655              4,182                     4,911
    FIXED ASSETS:
      Vessels' net book value                                               5,791                 8,936                10,974                     8,380              6,072                     9,985
      Other fixed assets, net                                                   -                     -                     -                         -                  -                         -
    Total fixed assets                                                      5,791                 8,936                10,974                     8,380              6,072                     9,985
                                                             `                       `                    `                      `                         `                 `
    NON-CURRENT ASSETS:
      Deferred charges, net                                                     -                  297                    542                        56                 91                            6
      Intangible assets, net                                                    -                    -                      -                         -                  -                            -
      Goodwill                                                                  -                    -                      -                         -                  -                            -
      Deferred tax assets                                                       -                    -                      -                         -                  -                            -
      Investments in affiliates                                                 -                    -                      -                         -                  -                            -
      Other non-current assets                                                  -                    -                      -                         -                  -                            -
    Total assets                                             $              6,039    $            9,435   $            11,655    $                9,091    $        10,345   $                14,902

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                   $              6        $          66        $            79        $               62        $       105       $                 5
      Intragroup payables (debtor)                                              -                    -                      -                         -                  -                         -
      Intragroup payables (non-debtor)                                          -                    -                      -                         -                  -                         -
      Current derivative liability                                              -                    -                      -                         -                  -                         -
      DIP financing                                                             -                    -                      -                         -                  -                         -
      Accrued and other current liabilities                                   429                   59                     79                        56                365                        33
    Total current liabilities                                                 435                  125                    158                       117                470                        38
     Other long term liabilities                                                -                    -                      -                         -                  -                         -
    Total liabilities not subject to compromise                               435                  125                    158                       117                470                        38

     Liabilities subject to compromise                                     23,357               10,884                 16,167                    16,883              6,873                    22,008
    Total Liabilities                                                      23,792               11,008                 16,325                    17,001              7,343                    22,046

    STOCKHOLDERS' EQUITY:
      Common stock                                                              -                    -                      -                         -                  -                        39
      Additional paid-in capital                                                -                    -                      -                         -                  -                         -
      Accumulated other comprehensive income                                    -                    -                      -                         -                  -                         -
      Retained earnings                                                   (17,752)              (1,574)                (4,670)                   (7,909)             3,002                    (7,183)
    Total stockholders' equity                                            (17,752)              (1,574)                (4,670)                   (7,909)             3,002                    (7,144)

    Total liabilities and stockholders' equity               $              6,039    $            9,435   $            11,655    $                9,091    $        10,345   $                14,902




                                                                                             33
18-13374-mew                      Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                              Main Document
                                                                  Pg 34 of 53

    In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                    Case No: 18-13374 (MEW)
     Debtors                                                                                                                   Reporting Period: February 1, 2019 - February 28, 2019


                                                                                      MOR - 3a
                                                                             Petition Date Balance Sheet
                                                                              As of November 06, 2018
                                                                                     (Unaudited)




                                                                                     West Coast Fuel   Zakynthos Marine
                                                             Tinos Marine Inc.       Transport Ltd.         Limited               Combined Total
    $ USD '000s                                   Case No:       18-13445              18-13446            18-13447                 All Debtors
    ASSETS
    CURRENT ASSETS:
      Cash and cash equivalents                                  $         16        $            30       $          1    $                     6,135
      Trade receivables, net                                                -                      -                  -                        177,890
      Other receivables, net                                                -                      -                  -                          5,032
      Intragroup receivables (debtor)                                       -                    370              1,144                      1,789,406
      Intragroup receivables (non-debtor)                                   -                      -                  -                        415,869
      Derivative asset                                                      -                      -                  -                          4,294
      Inventories                                                           -                      -                 68                        105,292
      Prepayments and other current assets, net                           133                      -                133                         25,832
      Restricted cash                                                       -                      -                  -                          4,221
    Total current assets                                                  149                    400              1,346                      2,533,971
    FIXED ASSETS:
      Vessels' net book value                                                -                     -              8,883                       285,725
      Other fixed assets, net                                                -                     -                  -                       229,053
    Total fixed assets                                                       -                     -              8,883                       514,779
                                                             `                   `                     `
    NON-CURRENT ASSETS:
      Deferred charges, net                                                66                      -               213                         14,980
      Intangible assets, net                                                -                      -                 -                         13,511
      Goodwill                                                              -                      -                 -                         30,000
      Deferred tax assets                                                   -                      -                 -                          7,661
      Investments in affiliates                                             -                      -                 -                        260,522
      Other non-current assets                                              -                      -                 -                          1,645
    Total assets                                             $            214    $               400   $         10,442    $                 3,377,069

    LIABILITIES AND STOCKHOLDERS' EQUITY
    CURRENT LIABILITIES:
      Trade and other payables                                   $          4        $             -       $       124     $                   16,397
      Intragroup payables (debtor)                                          -                      -                 -                              -
      Intragroup payables (non-debtor)                                      -                      -                 -                              -
      Current derivative liability                                          -                      -                 -                              -
      DIP financing                                                         -                      -                 -                        297,235
      Accrued and other current liabilities                                22                      -               316                         12,455
    Total current liabilities                                              26                      -               441                        326,087
     Other long term liabilities                                            -                      -                 -                          5,080
    Total liabilities not subject to compromise                            26                      -               441                        331,167

     Liabilities subject to compromise                                  1,060                      -             19,097                      2,465,258
    Total Liabilities                                                   1,086                      -             19,538                      2,796,425

    STOCKHOLDERS' EQUITY:
      Common stock                                                          -                      -                  -                        95,809
      Additional paid-in capital                                            -                      -                  -                       238,110
      Accumulated other comprehensive income                                -                      -                  -                             -
      Retained earnings                                                  (872)                   400             (9,096)                      246,725
    Total stockholders' equity                                           (872)                   400             (9,096)                      580,644

    Total liabilities and stockholders' equity               $            214    $               400   $         10,442    $                 3,377,069




                                                                                            34
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                Main Document
                                                                    Pg 35 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                         Case No: 18-13374 (MEW)
   Debtors                                                                                                                        Reporting Period: February 1, 2019 - February 28, 2019


                                                                                MOR - 3b
                                                                       Report Period Balance Sheet
                                                                        As of February 28, 2019
                                                                               (Unaudited)




                                                                                 Aegean Marine                                    Aegean Ace            Aegean Agency               Aegean Breeze
                                                         Aegean Bunkering          Petroleum         Aegean (Fujairah)             Maritime              (Gibraltar)                  Maritime
                                                            (USA) LLC             Network Inc.        Bunkering S.A.               Company                 Limited                    Company
  $ USD '000s                                   Case No:     18-13373              18-13374              18-13375                  18-13376               18-13377                    18-13378
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $        446        $          285          $          -         $              91         $           75          $               73
    Trade receivables, net                                         40,188                     -                     -                         -                      -                           -
    Other receivables, net                                              -                     -                     -                         2                     39                          74
    Intragroup receivables (debtor)                                52,218               325,156                     -                       763                     74                          19
    Intragroup receivables (non-debtor)                                 -                17,000                     -                         -                      -                           -
    Derivative asset                                                    -                     -                     -                         -                      -                           -
    Inventories                                                    79,704                     -                     -                         8                      -                          30
    Prepayments and other current assets, net                       1,439                 1,832                    65                       121                      1                          69
    Restricted cash                                                     -                     -                     -                         -                      -                           -
  Total current assets                                            173,994               344,272                    65                       986                   190                          265
  FIXED ASSETS:
    Vessels' net book value                                            -                         -                   -                      937                         -                    3,229
    Other fixed assets, net                                           44                         -                   -                        -                         -                        -
  Total fixed assets                                                  44                         -                   -                      937                         -                    3,229
                                                         `                   `                       `                    `                         `                       `
  NON-CURRENT ASSETS:
    Deferred charges, net                                               -                 3,115                      -                      215                         -                           6
    Intangible assets, net                                              -                     -                      -                        -                         -                           -
    Goodwill                                                       30,000                     -                      -                        -                         -                           -
    Deferred tax assets                                            10,471                     -                      -                        -                         -                           -
    Investments in affiliates                                           -                68,516                      -                        -                         -                           -
    Other non-current assets                                          102                     -                      -                        -                         -                           -
  Total assets                                               $   214,613         $      415,904          $         65         $            2,137        $         190           $            3,499

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $    28,349         $          5,708        $          -         $              87         $            -          $               90
    Intragroup payables (debtor)                                       -                        -                   -                       169                      -                         102
    Intragroup payables (non-debtor)                                   -                        -                 267                         -                      1                           -
    Current derivative liability                                       -                        -                   -                         -                      -                           -
    DIP financing                                                155,304                        -                   -                         -                      -                           -
    Accrued and other current liabilities                          5,757                    9,682                   -                       118                      3                         131
  Total current liabilities                                      189,411                 15,390                   267                       373                      3                         323
   Other long term liabilities                                     2,100                      -                     -                         -                      -                           -
  Total liabilities not subject to compromise                    191,511                 15,390                   267                       373                      3                         323
   Liabilities subject to compromise                               2,977                389,768                 6,251                      3,910                  198                        5,146
  Total Liabilities                                              194,488                405,158                 6,517                      4,284                  202                        5,469

  STOCKHOLDERS' EQUITY:
    Common stock                                                   60,000                   511                      -                     2,194                     -                       2,192
    Additional paid-in capital                                          -               237,061                      -                         -                     -                           -
    Accumulated other comprehensive income                              -                     -                      -                         -                     -                           -
    Retained earnings                                             (39,875)             (226,827)                (6,452)                   (4,340)                  (12)                     (4,163)
  Total stockholders' equity                                       20,125                10,746                 (6,452)                   (2,146)                  (12)                     (1,970)

  Total liabilities and stockholders' equity                 $   214,613         $      415,904          $         65         $            2,137        $         190           $            3,499




                                                                                       35
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                             Main Document
                                                                    Pg 36 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                        Case No: 18-13374 (MEW)
   Debtors                                                                                                                       Reporting Period: February 1, 2019 - February 28, 2019


                                                                                MOR - 3b
                                                                       Report Period Balance Sheet
                                                                        As of February 28, 2019
                                                                               (Unaudited)




                                                         Aegean Bunkering           AMPNI             Aegean Bunkering                                                 Aegean Bunkering
                                                            (Gibraltar)         Investments Co.         (Hong Kong)          Andros Marine         Aegean Bunkering     (Singapore) Pte.
                                                             Limited                Limited               Limited               Limited             (Jamaica) Ltd.            Ltd.
  $ USD '000s                                   Case No:     18-13379              18-13380               18-13381             18-13382                18-13383             18-13384
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $         60       $             18          $          -       $             132         $         18        $         38
    Trade receivables, net                                              -                      -                     -                       -                    -                  56
    Other receivables, net                                              -                      -                     -                       -                    -                   -
    Intragroup receivables (debtor)                                 1,225                     14                 6,976                      16                  119                 802
    Intragroup receivables (non-debtor)                                 -                    130                     -                       2                    -                 645
    Derivative asset                                                    -                      -                     -                       -                    -                   -
    Inventories                                                         -                      -                     -                      15                    -                   -
    Prepayments and other current assets, net                          10                      -                     -                     107                1,813                  47
    Restricted cash                                                     -                      -                     -                       -                    -                   -
  Total current assets                                              1,295                    162                 6,976                     271                1,949               1,588
  FIXED ASSETS:
    Vessels' net book value                                            -                          -                  -                    8,122                   -                   -
    Other fixed assets, net                                          111                          -                  -                        -                   -                  14
  Total fixed assets                                                 111                          -                  -                    8,122                   -                  14
                                                         `                  `                         `                  `                         `                   `
  NON-CURRENT ASSETS:
    Deferred charges, net                                              -                        -                    -                     135                    -                    -
    Intangible assets, net                                             -                        -                    -                       -                    -                    -
    Goodwill                                                           -                        -                    -                       -                    -                    -
    Deferred tax assets                                                -                        -                    -                       -                    -                    -
    Investments in affiliates                                          -                    7,256               15,000                       -                    -                    -
    Other non-current assets                                           2                        -                    -                       -                    3                    -
  Total assets                                               $      1,408       $           7,418         $     21,976       $            8,528        $      1,953        $      1,602

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $         -        $              -          $          -       $              66         $         -         $          -
    Intragroup payables (debtor)                                      52                      54                     -                      25                   1                  154
    Intragroup payables (non-debtor)                                   -                       -                     -                       -                   -                    -
    Current derivative liability                                       -                       -                     -                       -                   -                    -
    DIP financing                                                      -                       -                     -                       -                   -                    -
    Accrued and other current liabilities                             10                       1                     -                     144                  54                   43
  Total current liabilities                                           62                      54                     -                     235                  54                  198
   Other long term liabilities                                      2,238                      -                     -                       -                   -                    -
  Total liabilities not subject to compromise                       2,300                     54                     -                     235                  54                  198
   Liabilities subject to compromise                                    -                   7,084               15,174                  23,935                1,913                 655
  Total Liabilities                                                 2,300                   7,138               15,174                  24,170                1,968                 852

  STOCKHOLDERS' EQUITY:
    Common stock                                                       -                       -                     -                        -                   -                 120
    Additional paid-in capital                                         -                       -                     -                        -                   -                   -
    Accumulated other comprehensive income                             -                       -                     -                        -                   -                   -
    Retained earnings                                               (892)                    280                 6,801                  (15,642)                (15)                629
  Total stockholders' equity                                        (892)                    280                 6,801                  (15,642)                (15)                750

  Total liabilities and stockholders' equity                 $      1,408       $           7,418         $     21,976       $            8,528        $      1,953        $      1,602




                                                                                       36
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                   Main Document
                                                                    Pg 37 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                               Case No: 18-13374 (MEW)
   Debtors                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                               MOR - 3b
                                                                      Report Period Balance Sheet
                                                                       As of February 28, 2019
                                                                              (Unaudited)




                                                                                           Aegean Bunkering    Caribbean     Aegean Bunkering
                                                         Benmore Services Aegean Bunkering Combustibles Las Renewable Energy Morocco SARL                            Cephallonia
                                                              S.A.         (Trinidad) Ltd.   Palmas S.A.      Sources Inc.          AU                               Marine S.A.
  $ USD '000s                                   Case No:    18-13385          18-13386         18-13387         18-13388         18-13389                             18-13390
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $         -        $         24       $      343       $               -         $        11        $               -
    Trade receivables, net                                             -                   -                -                       -                   -                        -
    Other receivables, net                                             -                   -            1,665                       -                   -                        -
    Intragroup receivables (debtor)                                  384                 890            6,275                      12                   -                      236
    Intragroup receivables (non-debtor)                                -                   -                -                       -                   -                        -
    Derivative asset                                                   -                   -                -                       -                   -                        -
    Inventories                                                       18                   -                -                       -                   -                       21
    Prepayments and other current assets, net                         62                   4              456                      25                   -                       67
    Restricted cash                                                    -                   -                -                       -                   -                        -
  Total current assets                                               463                 918            8,739                      37                  11                      323
  FIXED ASSETS:
    Vessels' net book value                                        8,495                   -                -                        -                  -                    8,764
    Other fixed assets, net                                            -                  13            3,580                    9,518                  -                        -
  Total fixed assets                                               8,495                  13            3,580                    9,518                  -                    8,764
                                                         `                  `                  `                `                         `                  `
  NON-CURRENT ASSETS:
    Deferred charges, net                                            163                   -                -                        -                  -                      240
    Intangible assets, net                                             -                   -            5,315                        -                  -                        -
    Goodwill                                                           -                   -                -                        -                  -                        -
    Deferred tax assets                                                -                   -                -                        -                  -                        -
    Investments in affiliates                                          -                   -           10,525                        -                  -                        -
    Other non-current assets                                           -                   5            1,406                        -                  -                        -
  Total assets                                               $     9,121        $        937       $   29,565       $            9,555        $        11        $           9,328

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $        53        $          -       $       -        $                -        $         -        $              65
    Intragroup payables (debtor)                                     580                  36             390                         5                  9                        2
    Intragroup payables (non-debtor)                                   -                   -               -                         -                  -                        -
    Current derivative liability                                       -                   -               -                         -                  -                        -
    DIP financing                                                      -                   -               -                         -                  -                        -
    Accrued and other current liabilities                            435                   2             274                         -                  -                      207
  Total current liabilities                                        1,067                  38             664                         5                  9                      273
   Other long term liabilities                                         -                  10               -                         -                  -                        -
  Total liabilities not subject to compromise                      1,067                  48             664                         5                  9                      273
   Liabilities subject to compromise                              18,110                   -           13,701                      55                 284                   26,760
  Total Liabilities                                               19,177                  48           14,365                      60                 293                   27,033

  STOCKHOLDERS' EQUITY:
    Common stock                                                       -                   -              136                    9,800                 14                        -
    Additional paid-in capital                                         -                   -                -                        -                  -                        -
    Accumulated other comprehensive income                             -                   -                -                        -                  -                        -
    Retained earnings                                            (10,056)                889           15,064                     (305)              (295)                 (17,705)
  Total stockholders' equity                                     (10,056)                889           15,200                    9,495               (281)                 (17,705)

  Total liabilities and stockholders' equity                 $     9,121        $        937       $   29,565       $            9,555        $        11        $           9,328




                                                                                    37
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                          Main Document
                                                                    Pg 38 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                  Case No: 18-13374 (MEW)
   Debtors                                                                                                                 Reporting Period: February 1, 2019 - February 28, 2019


                                                                                MOR - 3b
                                                                       Report Period Balance Sheet
                                                                        As of February 28, 2019
                                                                               (Unaudited)




                                                                                                                           Aegean Gas
                                                         Aegean Bunkering                   Aegean Caribbean                Maritime                                   Aegean Holdings
                                                           Services Inc.  Dilos Marine Inc.   Holdings Inc.                 Company             Eton Marine Ltd.            S.A.
  $ USD '000s                                   Case No:     18-13391         18-13392          18-13393                    18-13394                18-13395              18-13396
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $     3,295         $           -        $      -         $              44        $              -       $             -
    Trade receivables, net                                             -                     -               -                         -                       -                     -
    Other receivables, net                                             -                     -               -                        46                       -                     -
    Intragroup receivables (debtor)                              452,681                   936              10                         5                  18,511                15,000
    Intragroup receivables (non-debtor)                          202,004                     -               -                         -                       -                 1,000
    Derivative asset                                                   -                     -               -                         -                       -                     -
    Inventories                                                        -                    36               -                         -                       9                     -
    Prepayments and other current assets, net                      1,526                    62               -                       121                     174                     -
    Restricted cash                                                    -                     -               -                         -                       -                     -
  Total current assets                                           659,506                  1,034             10                       216                  18,694                16,000
  FIXED ASSETS:
    Vessels' net book value                                            -                  8,593               -                   12,200                   7,974                     -
    Other fixed assets, net                                          287                      -               -                        -                       -                     -
  Total fixed assets                                                 287                  8,593               -                   12,200                   7,974                     -
                                                         `                   `                    `                `                        `                      `
  NON-CURRENT ASSETS:
    Deferred charges, net                                            123                   300                -                      350                    467                      -
    Intangible assets, net                                             -                     -                -                        -                      -                      -
    Goodwill                                                           -                     -                -                        -                      -                      -
    Deferred tax assets                                                -                     -                -                        -                      -                      -
    Investments in affiliates                                          -                     -            9,800                        -                      -                 18,048
    Other non-current assets                                          11                     -                -                        -                      -                      -
  Total assets                                               $   659,926         $        9,927       $   9,810        $          12,766        $         27,134       $        34,048

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $        383        $          84        $       -        $              13        $           121        $             -
    Intragroup payables (debtor)                                    2,231                  160                -                      201                    674                      4
    Intragroup payables (non-debtor)                                  792                    -                -                        -                      -                      -
    Current derivative liability                                        -                    -                -                        -                      -                      -
    DIP financing                                                       -                    -                -                        -                      -                      -
    Accrued and other current liabilities                             663                  317                3                      101                     81                      1
  Total current liabilities                                         4,070                  560                3                      315                    876                      5
   Other long term liabilities                                          -                    -                -                        -                      -                      -
  Total liabilities not subject to compromise                       4,070                  560                3                      315                    876                      5
   Liabilities subject to compromise                             762,677              14,029              9,813                      474                   3,717                19,134
  Total Liabilities                                              766,747              14,589              9,816                      789                   4,592                19,139

  STOCKHOLDERS' EQUITY:
    Common stock                                                        -                  -                 10                   16,273                       -                     -
    Additional paid-in capital                                          -                  -                  -                        -                       -                     -
    Accumulated other comprehensive income                              -                  -                  -                        -                       -                     -
    Retained earnings                                            (106,821)            (4,662)               (17)                  (4,296)                 22,542                14,909
  Total stockholders' equity                                     (106,821)            (4,662)                (7)                  11,976                  22,542                14,909

  Total liabilities and stockholders' equity                 $   659,926         $        9,927       $   9,810        $          12,766        $         27,134       $        34,048




                                                                                     38
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                        Main Document
                                                                    Pg 39 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                Case No: 18-13374 (MEW)
   Debtors                                                                                                                               Reporting Period: February 1, 2019 - February 28, 2019


                                                                                 MOR - 3b
                                                                        Report Period Balance Sheet
                                                                         As of February 28, 2019
                                                                                (Unaudited)




                                                                                 Aegean Maistros                Aegean
                                                              Aegean                Maritime                 Management              Aegean Marine            Halki Navigation    Aegean Oil (USA),
                                                         Investments S.A.           Company                  Services M.C.           Petroleum S.A.                 S.A.                LLC
  $ USD '000s                                   Case No:     18-13397               18-13398                   18-13399                 18-13400                 18-13401             18-13402
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $          -        $              35 $                      9          $          10,169        $            23         $         22
    Trade receivables, net                                              -                        -                        -                    107,764                      -                    -
    Other receivables, net                                              -                        -                        -                        713                      -                    -
    Intragroup receivables (debtor)                                   324                    1,558                      253                    855,435                    377                    -
    Intragroup receivables (non-debtor)                                 -                        -                        4                    159,563                      -                    -
    Derivative asset                                                    -                        -                        -                          -                      -                    -
    Inventories                                                         -                       10                        -                     59,178                     15                    -
    Prepayments and other current assets, net                           -                      113                      145                      5,934                    189                    -
    Restricted cash                                                     -                        -                        -                          -                      -                    -
  Total current assets                                                324                    1,716                      412                   1,198,756                   604                   22
  FIXED ASSETS:
    Vessels' net book value                                             -                     199                         -                           -                 10,229                   -
    Other fixed assets, net                                             -                       -                       114                           -                      -                   1
  Total fixed assets                                                    -                     199                       114                           -                 10,229                   1
                                                         `                   `                       `                           `                        `                       `
  NON-CURRENT ASSETS:
    Deferred charges, net                                               -                     494                            -                    1,307                   351                    -
    Intangible assets, net                                              -                       -                            -                    7,974                     -                    -
    Goodwill                                                            -                       -                            -                        -                     -                    -
    Deferred tax assets                                                 -                       -                            -                        -                     -                    -
    Investments in affiliates                                      22,632                       -                            -                      120                     -                    -
    Other non-current assets                                            -                       -                            -                        -                     -                    -
  Total assets                                               $     22,956        $           2,409       $              526          $        1,208,157       $         11,184        $         23

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $          -        $            471        $                -          $          20,813        $            67         $          -
    Intragroup payables (debtor)                                        1                      74                         -                     51,218                      2                    -
    Intragroup payables (non-debtor)                                    -                       -                         -                      2,270                      -                    -
    Current derivative liability                                        -                       -                         -                      3,677                      -                    -
    DIP financing                                                       -                       -                         -                    150,000                      -                    -
    Accrued and other current liabilities                             200                     201                       320                      4,696                    478                    -
  Total current liabilities                                           201                     746                       320                    232,673                    547                    -
   Other long term liabilities                                          -                       -                         -                        203                      -                    -
  Total liabilities not subject to compromise                         201                     746                       320                    232,876                    547                    -
   Liabilities subject to compromise                               23,357                    1,345                        -                    259,409                  12,900                 400
  Total Liabilities                                                23,559                    2,091                      320                    492,285                  13,447                 400

  STOCKHOLDERS' EQUITY:
    Common stock                                                        -                  1,513                        142                        400                       -                   1
    Additional paid-in capital                                          -                      -                          -                        645                       -                   -
    Accumulated other comprehensive income                              -                      -                          -                          -                       -                   -
    Retained earnings                                                (603)                (1,196)                        63                    714,827                  (2,263)               (378)
  Total stockholders' equity                                         (603)                    317                       206                    715,872                  (2,263)               (377)

  Total liabilities and stockholders' equity                 $     22,956        $           2,409       $              526          $        1,208,157       $         11,184        $         23




                                                                                        39
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                  Main Document
                                                                    Pg 40 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                          Case No: 18-13374 (MEW)
   Debtors                                                                                                                         Reporting Period: February 1, 2019 - February 28, 2019


                                                                                 MOR - 3b
                                                                        Report Period Balance Sheet
                                                                         As of February 28, 2019
                                                                                (Unaudited)




                                                                                    Aegean Oil                                                          Aegean Ship III         Aegean Ship VIII
                                                         I.C.S. Petroleum            Terminal         Aegean Petroleum         I.C.S. Petroleum           Maritime                 Maritime
                                                         (Montreal) Ltd.            Corporation       International Inc.              Ltd.                Company                  Company
  $ USD '000s                                   Case No:     18-13403                18-13404             18-13405                 18-13406                18-13407                18-13408
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $        244       $             1,245       $         133        $              174       $           187         $            48
    Trade receivables, net                                              -                       226                   -                         -                     -                       -
    Other receivables, net                                          2,039                         -                   -                         -                   367                     308
    Intragroup receivables (debtor)                                     -                     5,074               1,552                     5,833                 2,841                     890
    Intragroup receivables (non-debtor)                                 -                        27                  79                         -                     -                       -
    Derivative asset                                                    -                         -                   -                         -                     -                       -
    Inventories                                                         -                         -                   -                         -                    38                      17
    Prepayments and other current assets, net                           1                       278                  73                        86                   143                      40
    Restricted cash                                                     -                     1,322                   -                         -                    23                       -
  Total current assets                                              2,285                     8,172               1,838                     6,092                 3,598                    1,304
  FIXED ASSETS:
    Vessels' net book value                                             -                       -                      -                    4,413                   775                     230
    Other fixed assets, net                                             -                 213,196                      -                       98                     -                       -
  Total fixed assets                                                    -                 213,196                      -                    4,511                   775                     230
                                                         `                  `                         `                    `                        `                       `
  NON-CURRENT ASSETS:
    Deferred charges, net                                               -                     1,506                   -                         -                   305                     234
    Intangible assets, net                                              -                         -                   -                         -                     -                       -
    Goodwill                                                            -                         -                   -                         -                     -                       -
    Deferred tax assets                                                 -                         -                   -                         -                     -                       -
    Investments in affiliates                                           -                         -                   -                         -                     -                       -
    Other non-current assets                                            -                       130                   -                         -                     -                       -
  Total assets                                               $      2,285       $         223,004         $       1,838        $          10,603        $         4,678         $          1,768

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $          -       $                 -       $       1,194        $             200        $            85         $            90
    Intragroup payables (debtor)                                        -                     2,018                 543                        6                      5                     156
    Intragroup payables (non-debtor)                                    -                         -                   -                        -                      -                       -
    Current derivative liability                                        -                         -                   -                        -                      -                       -
    DIP financing                                                       -                         -                   -                        -                      -                       -
    Accrued and other current liabilities                               -                     2,646                  53                        5                    200                     185
  Total current liabilities                                             -                     4,664               1,790                      210                    291                     431
   Other long term liabilities                                          -                     2,755                 112                        -                      -                       -
  Total liabilities not subject to compromise                           -                     7,419               1,901                      210                    291                     431
   Liabilities subject to compromise                                2,040                 196,041                27,918                      479                  5,405                    5,604
  Total Liabilities                                                 2,040                 203,460                29,820                      689                  5,696                    6,035

  STOCKHOLDERS' EQUITY:
    Common stock                                                        -                       -                     -                         -                      8                       8
    Additional paid-in capital                                          -                       -                     -                         -                      -                       -
    Accumulated other comprehensive income                              -                       -                     -                         -                      -                       -
    Retained earnings                                                 245                  19,544               (27,982)                    9,914                 (1,026)                 (4,275)
  Total stockholders' equity                                          245                  19,544               (27,982)                    9,914                 (1,018)                 (4,267)

  Total liabilities and stockholders' equity                 $      2,285       $         223,004         $       1,838        $          10,603        $         4,678         $          1,768




                                                                                         40
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                        Main Document
                                                                    Pg 41 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                    Case No: 18-13374 (MEW)
   Debtors                                                                                                                                   Reporting Period: February 1, 2019 - February 28, 2019


                                                                                      MOR - 3b
                                                                             Report Period Balance Sheet
                                                                              As of February 28, 2019
                                                                                     (Unaudited)




                                                                                         Aegean Ship XII
                                                                   Ingram                   Maritime                                          Aegean       Aegean Tankfarms
                                                               Enterprises Co.              Company              Ios Marine Inc.         Shipholdings Inc.   Holdings S.A.  Ios Shipping Ltd.
  $ USD '000s                                   Case No:          18-13409                  18-13410                18-13411                 18-13412          18-13413         18-13414
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                  $             -           $             95        $             - $                       2        $          -       $           -
    Trade receivables, net                                                   -                          -                      -                         -                   -                   -
    Other receivables, net                                                   -                        287                      -                         -                   -                   -
    Intragroup receivables (debtor)                                     11,589                          8                      -                    14,341               9,339                 572
    Intragroup receivables (non-debtor)                                      -                          -                  2,346                         -                   -               3,347
    Derivative asset                                                         -                          -                      -                         -                   -                   -
    Inventories                                                              -                         32                      -                         -                   -                  11
    Prepayments and other current assets, net                               58                        167                     57                         -                   -                 391
    Restricted cash                                                          -                          -                      -                         -                   -                   -
  Total current assets                                                  11,647                        589                  2,403                    14,343               9,339               4,320
  FIXED ASSETS:
    Vessels' net book value                                                      -                   6,016                 8,791                          -                  -               9,008
    Other fixed assets, net                                                      -                       -                     -                          -                  -                   -
  Total fixed assets                                                             -                   6,016                 8,791                          -                  -               9,008
                                                           `                         `                       `                       `                        `                  `
  NON-CURRENT ASSETS:
    Deferred charges, net                                                        -                    378                    113                         -                   -                119
    Intangible assets, net                                                       -                      -                      -                         -                   -                  -
    Goodwill                                                                     -                      -                      -                         -                   -                  -
    Deferred tax assets                                                          -                      -                      -                         -                   -                  -
    Investments in affiliates                                                    -                      -                      -                       159                 321                  -
    Other non-current assets                                                     -                      -                      -                         -                   -                  -
  Total assets                                                 $        11,647           $           6,983       $        11,307         $          14,502        $      9,660       $     13,447

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                   $             -           $            116 $                    1         $               -        $          -       $         56
    Intragroup payables (debtor)                                            69                        379                     50                        46                   -                437
    Intragroup payables (non-debtor)                                         -                          -                      -                         2                   -                  -
    Current derivative liability                                             -                          -                      -                         -                   -                  -
    DIP financing                                                            -                          -                      -                         -                   -                  -
    Accrued and other current liabilities                                    1                        267                     21                         -                   -                131
  Total current liabilities                                                 70                        762                     71                        48                   -                623
   Other long term liabilities                                               -                          -                      -                         -                   -                  -
  Total liabilities not subject to compromise                               70                        762                     71                        48                   -                623
   Liabilities subject to compromise                                    13,012                    13,590                  16,017                    14,343                   1             21,443
  Total Liabilities                                                     13,082                    14,352                  16,088                    14,391                   1             22,067

  STOCKHOLDERS' EQUITY:
    Common stock                                                              -                    1,459                        -                        -                   -                   -
    Additional paid-in capital                                                -                        -                        -                        -                   -                   -
    Accumulated other comprehensive income                                    -                        -                        -                        -                   -                   -
    Retained earnings                                                    (1,434)                  (8,828)                  (4,781)                     111               9,659              (8,620)
  Total stockholders' equity                                             (1,434)                  (7,369)                  (4,781)                     111               9,659              (8,620)

  Total liabilities and stockholders' equity                   $        11,647           $           6,983       $        11,307         $          14,502        $      9,660       $     13,447




                                                                                                41
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                            Main Document
                                                                    Pg 42 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                      Case No: 18-13374 (MEW)
   Debtors                                                                                                                     Reporting Period: February 1, 2019 - February 28, 2019


                                                                               MOR - 3b
                                                                      Report Period Balance Sheet
                                                                       As of February 28, 2019
                                                                              (Unaudited)




                                                                               Aegean Tiffany
                                                         Aegean Tanking          Maritime                                       Aegean VII        Kassos Navigation Amorgos Maritime
                                                              S.A.               Company          Ithaki Marine S.A.           Shipping Ltd.            S.A.              Inc.
  $ USD '000s                                   Case No:    18-13415             18-13416              18-13417                  18-13418             18-13419         18-13420
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $         -       $            272       $           -        $                -         $         -         $        -
    Trade receivables, net                                             -                      -                   -                         -                   -                  -
    Other receivables, net                                             -                    302                   -                         -                   -                  -
    Intragroup receivables (debtor)                               13,601                  2,554                 313                         -                 234              1,219
    Intragroup receivables (non-debtor)                            9,903                      -                   -                       544                   -                964
    Derivative asset                                                   -                      -                   -                         -                   -                  -
    Inventories                                                        -                     23                  21                        30                  27                 52
    Prepayments and other current assets, net                         23                    154                 173                        61                 298                 64
    Restricted cash                                                    -                     23                   -                         -                   -                  -
  Total current assets                                            23,528                  3,328                 508                       635                 559              2,299
  FIXED ASSETS:
    Vessels' net book value                                            -                  3,457               8,412                     9,119               10,436             5,878
    Other fixed assets, net                                            -                      -                   -                         -                    -                 -
  Total fixed assets                                                   -                  3,457               8,412                     9,119               10,436             5,878
                                                         `                 `                      `                    `                          `                   `
  NON-CURRENT ASSETS:
    Deferred charges, net                                              -                    31                   66                       138                 288                111
    Intangible assets, net                                             -                     -                    -                         -                   -                  -
    Goodwill                                                           -                     -                    -                         -                   -                  -
    Deferred tax assets                                                -                     -                    -                         -                   -                  -
    Investments in affiliates                                          -                     -                    -                         -                   -                  -
    Other non-current assets                                           -                     -                    -                         2                   -                  -
  Total assets                                               $    23,528       $          6,816       $       8,985        $            9,893         $     11,284        $    8,288

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $        -        $            78        $          61        $               60         $        153        $       19
    Intragroup payables (debtor)                                      2                      8                    2                       153                1,174                86
    Intragroup payables (non-debtor)                                  -                      -                    -                         -                    -                 -
    Current derivative liability                                      -                      -                    -                         -                    -                 -
    DIP financing                                                     -                      -                    -                         -                    -                 -
    Accrued and other current liabilities                             -                    166                  158                       147                  111                 1
  Total current liabilities                                           2                    252                  221                       360                1,438               107
   Other long term liabilities                                        -                      -                    -                         -                    -                 -
  Total liabilities not subject to compromise                         2                    252                  221                       360                1,438               107
   Liabilities subject to compromise                               8,931                  2,514              19,293                    15,583               15,994            18,865
  Total Liabilities                                                8,934                  2,765              19,514                    15,943               17,431            18,972

  STOCKHOLDERS' EQUITY:
    Common stock                                                       -                    986                   -                          1                   -                  -
    Additional paid-in capital                                         -                      -                   -                        403                   -                  -
    Accumulated other comprehensive income                             -                      -                   -                          -                   -                  -
    Retained earnings                                             14,593                  3,065             (10,528)                    (6,455)             (6,148)           (10,683)
  Total stockholders' equity                                      14,593                  4,051             (10,528)                    (6,050)             (6,148)           (10,683)

  Total liabilities and stockholders' equity                 $    23,528       $          6,816       $       8,985        $            9,893         $     11,284        $    8,288




                                                                                     42
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                           Main Document
                                                                    Pg 43 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                       Case No: 18-13374 (MEW)
   Debtors                                                                                                                      Reporting Period: February 1, 2019 - February 28, 2019


                                                                             MOR - 3b
                                                                    Report Period Balance Sheet
                                                                     As of February 28, 2019
                                                                            (Unaudited)




                                                                              Kerkyra Marine          AMPNI Holdings Kimolos Maritime Kithnos Maritime                   Kythira Marine
                                                         AMPN USA, LLC             S.A.                Co. Limited         Inc.             Inc.                              S.A.
  $ USD '000s                                   Case No:    18-13421             18-13422               18-13423        18-13424          18-13425                          18-13426
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $      10        $              -        $            18       $                -        $        85        $            -
    Trade receivables, net                                           -                       -                      -                        -                  -                     -
    Other receivables, net                                           -                       -                      -                        -                  -                     -
    Intragroup receivables (debtor)                                 11                       3                 16,389                    1,390                  6                   537
    Intragroup receivables (non-debtor)                              -                       -                  2,428                        -                  -                     -
    Derivative asset                                                 -                       -                      -                        -                  -                     -
    Inventories                                                      -                      20                      -                       94                 71                    11
    Prepayments and other current assets, net                        -                      82                      -                       41                375                    33
    Restricted cash                                                  -                       -                      -                        -                  -                     -
  Total current assets                                              21                     105                 18,835                    1,525                536                   581
  FIXED ASSETS:
    Vessels' net book value                                          -                    8,786                     -                    5,788              5,963                  8,874
    Other fixed assets, net                                          -                        -                     -                        -                  -                      -
  Total fixed assets                                                 -                    8,786                     -                    5,788              5,963                  8,874
                                                         `                `                       `                     `                         `                  `
  NON-CURRENT ASSETS:
    Deferred charges, net                                            -                     125                      -                     217                 429                   206
    Intangible assets, net                                           -                       -                      -                       -                   -                     -
    Goodwill                                                         -                       -                      -                       -                   -                     -
    Deferred tax assets                                              -                       -                      -                       -                   -                     -
    Investments in affiliates                                        -                       -                108,146                       -                   -                     -
    Other non-current assets                                         -                       -                      -                       -                   -                     -
  Total assets                                               $      21        $           9,016       $       126,981       $            7,530        $     6,928        $         9,660

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $       -        $             56        $            -        $              72         $       208        $           67
    Intragroup payables (debtor)                                     -                     607                   118                       22                 192                     2
    Intragroup payables (non-debtor)                                 -                       -                     -                        -                   -                     -
    Current derivative liability                                     -                       -                     -                        -                   -                     -
    DIP financing                                                    -                       -                     -                        -                   -                     -
    Accrued and other current liabilities                            -                     104                     1                       72                 135                   172
  Total current liabilities                                          -                     767                   119                      167                 535                   241
   Other long term liabilities                                       -                       -                     -                        -                   -                     -
  Total liabilities not subject to compromise                        -                     767                   119                      167                 535                   241
   Liabilities subject to compromise                               30                 27,248                  121,377                  13,141              12,357                 23,154
  Total Liabilities                                                30                 28,014                  121,496                  13,307              12,892                 23,395

  STOCKHOLDERS' EQUITY:
    Common stock                                                     1                      -                       -                        -                  -                      -
    Additional paid-in capital                                       -                      -                       -                        -                  -                      -
    Accumulated other comprehensive income                           -                      -                       -                        -                  -                      -
    Retained earnings                                              (10)               (18,999)                  5,485                   (5,777)            (5,964)               (13,735)
  Total stockholders' equity                                        (9)               (18,999)                  5,485                   (5,777)            (5,964)               (13,735)

  Total liabilities and stockholders' equity                 $     21         $           9,016       $       126,981       $            7,530        $     6,928        $         9,660




                                                                                     43
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                           Main Document
                                                                    Pg 44 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                                       Case No: 18-13374 (MEW)
   Debtors                                                                                                                                      Reporting Period: February 1, 2019 - February 28, 2019


                                                                                            MOR - 3b
                                                                                   Report Period Balance Sheet
                                                                                    As of February 28, 2019
                                                                                           (Unaudited)




                                                                   Lefkas Marine           Maistros RORO           Milos Shipping         Mykonos I      Nevado Navigation  Ostria RORO
                                                                        S.A.               Shipholdings Ltd.        (Pte.) Ltd.         Maritime Limited       S.A.        Shipholdings Ltd
  $ USD '000s                                   Case No:             18-13427                  18-13428              18-13429              18-13430          18-13431          18-13432
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                  $                -          $              - $                   4           $               -         $         -       $          -
    Trade receivables, net                                                      -                         -                     -                           -                   -                  -
    Other receivables, net                                                      -                         -                     -                           -                   -                  -
    Intragroup receivables (debtor)                                           264                        35                   254                         231               1,272                 30
    Intragroup receivables (non-debtor)                                         -                         -                     -                           -               4,341                  -
    Derivative asset                                                            -                         -                     -                           -                   -                  -
    Inventories                                                                 -                         -                    88                          13                  20                  -
    Prepayments and other current assets, net                                  35                         -                   294                          70                  23                  -
    Restricted cash                                                             -                         -                     -                           -                   -                  -
  Total current assets                                                        299                        35                   640                         314               5,656                 30
  FIXED ASSETS:
    Vessels' net book value                                                        -                       -                 5,686                       6,307              8,273                   -
    Other fixed assets, net                                                        -                       -                    10                           -                  -                   -
  Total fixed assets                                                               -                       -                 5,697                       6,307              8,273                   -
                                                           `                           `                       `                        `                         `                 `
  NON-CURRENT ASSETS:
    Deferred charges, net                                                          -                       -                        -                     318                   -                   -
    Intangible assets, net                                                         -                       -                        -                       -                   -                   -
    Goodwill                                                                       -                       -                        -                       -                   -                   -
    Deferred tax assets                                                            -                       -                        -                       -                   -                   -
    Investments in affiliates                                                      -                       -                        -                       -                   -                   -
    Other non-current assets                                                       -                       -                        -                       -                   -                   -
  Total assets                                                 $              299          $             35        $         6,337          $            6,940        $    13,929       $         30

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                   $                   -       $               -       $            -           $              49         $        95       $           -
    Intragroup payables (debtor)                                                   -                       -                  155                           2                 554                   -
    Intragroup payables (non-debtor)                                               -                       -                    -                           -                   -                   -
    Current derivative liability                                                   -                       -                    -                           -                   -                   -
    DIP financing                                                                  -                       -                    -                           -                   -                   -
    Accrued and other current liabilities                                          3                       -                  258                         147                 134                   -
  Total current liabilities                                                        3                       -                  414                         198                 783                   -
   Other long term liabilities                                                     -                       -                    -                           -                   -                   -
  Total liabilities not subject to compromise                                      3                       -                  414                         198                 783                   -
   Liabilities subject to compromise                                        2,975                        35                 20,684                     14,995              11,938                 30
  Total Liabilities                                                         2,978                        35                 21,098                     15,193              12,721                 30

  STOCKHOLDERS' EQUITY:
    Common stock                                                                -                          -                     -                           -                  -                   -
    Additional paid-in capital                                                  -                          -                     -                           -                  -                   -
    Accumulated other comprehensive income                                      -                          -                     -                           -                  -                   -
    Retained earnings                                                      (2,679)                         -               (14,760)                     (8,253)             1,208                   -
  Total stockholders' equity                                               (2,679)                         -               (14,760)                     (8,253)             1,208                   -

  Total liabilities and stockholders' equity                   $              299          $             35        $         6,337          $            6,940        $    13,929       $         30




                                                                                                   44
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                      Main Document
                                                                    Pg 45 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                             Case No: 18-13374 (MEW)
   Debtors                                                                                                                            Reporting Period: February 1, 2019 - February 28, 2019


                                                                                     MOR - 3b
                                                                            Report Period Balance Sheet
                                                                             As of February 28, 2019
                                                                                    (Unaudited)




                                                               Paros Maritime                                                   Santorini I                    Sealand            Serifos Maritime
                                                                     Inc.         Paxoi Marine S.A.        Santon Limited     Maritime Limited              Navigation Inc.              Inc.
  $ USD '000s                                   Case No:          18-13433            18-13434                18-13435           18-13436                     18-13437                18-13438
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                  $            -         $          75        $           104 $                       3        $           757       $              -
    Trade receivables, net                                                  -                     -                      -                         -                      -                      -
    Other receivables, net                                                 13                     -                      -                         -                      -                      -
    Intragroup receivables (debtor)                                         -                   384                    425                     1,236                 12,849                     32
    Intragroup receivables (non-debtor)                                     -                     -                  2,944                         2                      -                      -
    Derivative asset                                                        -                     -                      -                         -                      -                      -
    Inventories                                                            79                    13                     11                        12                     88                      -
    Prepayments and other current assets, net                             118                   211                     98                        65                    209                      -
    Restricted cash                                                         -                     -                      -                         -                      -                      -
  Total current assets                                                    210                   682                  3,583                     1,317                 13,903                     32
  FIXED ASSETS:
    Vessels' net book value                                              5,959                 8,753                 8,746                     6,330                  8,718                      -
    Other fixed assets, net                                                  -                     -                     -                         -                      -                      -
  Total fixed assets                                                     5,959                 8,753                 8,746                     6,330                  8,718                      -
                                                           `                      `                    `                      `                         `                     `
  NON-CURRENT ASSETS:
    Deferred charges, net                                                 422                    32                   216                       383                     130                      -
    Intangible assets, net                                                  -                     -                     -                         -                       -                      -
    Goodwill                                                                -                     -                     -                         -                       -                      -
    Deferred tax assets                                                     -                     -                     -                         -                       -                      -
    Investments in affiliates                                               -                     -                     -                         -                       -                      -
    Other non-current assets                                                -                     -                     -                         -                       -                      -
  Total assets                                                 $         6,592        $        9,467       $        12,545        $            8,030        $        22,750       $             32

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                   $          114         $          48        $           41         $              74         $            72       $              -
    Intragroup payables (debtor)                                          501                   574                     5                       704                     740                      -
    Intragroup payables (non-debtor)                                        -                     -                     -                         -                       -                      -
    Current derivative liability                                            -                     -                     -                         -                       -                      -
    DIP financing                                                           -                     -                     -                         -                       -                      -
    Accrued and other current liabilities                                  91                   107                   387                       140                     208                      -
  Total current liabilities                                               705                   729                   433                       919                   1,020                      -
   Other long term liabilities                                              -                     -                     -                         -                       -                      -
  Total liabilities not subject to compromise                             705                   729                   433                       919                   1,020                      -
   Liabilities subject to compromise                                    13,439              13,744                  24,742                   16,890                  11,664                      -
  Total Liabilities                                                     14,144              14,473                  25,175                   17,809                  12,684                      -

  STOCKHOLDERS' EQUITY:
    Common stock                                                             -                    -                      -                         -                      -                      -
    Additional paid-in capital                                               -                    -                      -                         -                      -                      -
    Accumulated other comprehensive income                                   -                    -                      -                         -                      -                      -
    Retained earnings                                                   (7,553)              (5,006)               (12,630)                   (9,778)                10,066                     32
  Total stockholders' equity                                            (7,553)              (5,006)               (12,630)                   (9,778)                10,066                     32

  Total liabilities and stockholders' equity                   $         6,592        $        9,467       $        12,545        $            8,030        $        22,750       $             32




                                                                                          45
18-13374-mew                     Doc 506               Filed 03/29/19 Entered 03/29/19 18:26:38                                                                   Main Document
                                                                    Pg 46 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                                               Case No: 18-13374 (MEW)
   Debtors                                                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                                       MOR - 3b
                                                                              Report Period Balance Sheet
                                                                               As of February 28, 2019
                                                                                      (Unaudited)




                                                               Serifos Shipping                              Symi Navigation        Tasman Seaways Tempest Shiptrade                Tilos Shipping
                                                                  (Pte.) Ltd.      Sifnos Marine Inc.             S.A.                   Inc.            Ltd                          (Pte.) Ltd.
  $ USD '000s                                   Case No:           18-13439             18-13440                18-13441               18-13442       18-13443                         18-13444
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                  $             10        $            -        $             -        $             108         $        57 $                       9
    Trade receivables, net                                                    -                     -                      -                        -                   -                         -
    Other receivables, net                                                    -                     -                      -                        -                   -                         -
    Intragroup receivables (debtor)                                           1                   309                     83                      772               3,683                     2,168
    Intragroup receivables (non-debtor)                                       -                     -                      -                        -                   -                     2,714
    Derivative asset                                                          -                     -                      -                        -                   -                         -
    Inventories                                                             113                    11                     15                       33                  11                       229
    Prepayments and other current assets, net                               184                    35                     69                      425                 217                       231
    Restricted cash                                                           -                     -                      -                        -                   -                         -
  Total current assets                                                      308                   355                    167                     1,337              3,969                     5,350
  FIXED ASSETS:
    Vessels' net book value                                               5,701                  8,816                10,833                     8,259              5,982                     9,851
    Other fixed assets, net                                                   -                      -                     -                         -                  -                         -
  Total fixed assets                                                      5,701                  8,816                10,833                     8,259              5,982                     9,851
                                                           `                       `                     `                      `                         `                 `
  NON-CURRENT ASSETS:
    Deferred charges, net                                                     -                   244                    457                      119                 270                            6
    Intangible assets, net                                                    -                     -                      -                        -                   -                            -
    Goodwill                                                                  -                     -                      -                        -                   -                            -
    Deferred tax assets                                                       -                     -                      -                        -                   -                            -
    Investments in affiliates                                                 -                     -                      -                        -                   -                            -
    Other non-current assets                                                  -                     -                      -                        -                   -                            -
  Total assets                                                 $          6,009        $         9,415       $        11,457        $            9,715        $    10,221       $            15,208

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                   $              -        $           69        $            63        $             195         $       290       $                 -
    Intragroup payables (debtor)                                            214                     2                      2                      239                 122                       618
    Intragroup payables (non-debtor)                                          1                     -                      -                        -                   -                        20
    Current derivative liability                                              -                     -                      -                        -                   -                         -
    DIP financing                                                             -                     -                      -                        -                   -                         -
    Accrued and other current liabilities                                   432                   192                    169                      222                 304                        10
  Total current liabilities                                                 646                   263                    234                      656                 716                       648
   Other long term liabilities                                                -                     -                      -                        -                   -                         -
  Total liabilities not subject to compromise                               646                   263                    234                      656                 716                       648
   Liabilities subject to compromise                                     23,354               10,860                  16,146                   16,886               6,980                    21,989
  Total Liabilities                                                      24,000               11,122                  16,380                   17,542               7,696                    22,638

  STOCKHOLDERS' EQUITY:
    Common stock                                                              -                    -                       -                         -                  -                        39
    Additional paid-in capital                                                -                    -                       -                         -                  -                         -
    Accumulated other comprehensive income                                    -                    -                       -                         -                  -                         -
    Retained earnings                                                   (17,992)              (1,708)                 (4,923)                   (7,827)             2,525                    (7,469)
  Total stockholders' equity                                            (17,992)              (1,708)                 (4,923)                   (7,827)             2,525                    (7,430)

  Total liabilities and stockholders' equity                   $          6,009        $         9,415       $        11,457        $            9,715        $    10,221       $            15,208




                                                                                            46
18-13374-mew                      Doc 506              Filed 03/29/19 Entered 03/29/19 18:26:38                                                    Main Document
                                                                    Pg 47 of 53

  In re: Aegean Marine Petroleum Network Inc, et al.                                                                                              Case No: 18-13374 (MEW)
   Debtors                                                                                                             Reporting Period: February 1, 2019 - February 28, 2019


                                                                                  MOR - 3b
                                                                         Report Period Balance Sheet
                                                                          As of February 28, 2019
                                                                                 (Unaudited)




                                                                                 West Coast Fuel   Zakynthos Marine
                                                         Tinos Marine Inc.       Transport Ltd.        Limited              Combined Total
  $ USD '000s                                   Case No:     18-13445              18-13446            18-13447               All Debtors
  ASSETS
  CURRENT ASSETS:
    Cash and cash equivalents                                $         14        $            29       $         -     $                  18,895
    Trade receivables, net                                              -                      -                 -                       148,235
    Other receivables, net                                              -                      -                 -                         5,856
    Intragroup receivables (debtor)                                    65                    370             1,467                     1,854,494
    Intragroup receivables (non-debtor)                                 -                      -                 -                       409,988
    Derivative asset                                                    -                      -                 -                             -
    Inventories                                                         -                      -                67                       140,290
    Prepayments and other current assets, net                         124                      -                96                        19,482
    Restricted cash                                                     -                      -                 -                         1,368
  Total current assets                                                203                    399             1,630                     2,598,608
  FIXED ASSETS:
    Vessels' net book value                                              -                     -             8,759                       281,660
    Other fixed assets, net                                              -                     -                 -                       226,986
  Total fixed assets                                                     -                     -             8,759                       508,645
                                                         `                   `                     `
  NON-CURRENT ASSETS:
    Deferred charges, net                                                -                     -               157                        14,286
    Intangible assets, net                                               -                     -                 -                        13,289
    Goodwill                                                             -                     -                 -                        30,000
    Deferred tax assets                                                  -                     -                 -                        10,471
    Investments in affiliates                                            -                     -                 -                       260,522
    Other non-current assets                                             -                     -                 -                         1,662
  Total assets                                               $        203        $           399       $    10,546     $               3,437,484

  LIABILITIES AND STOCKHOLDERS' EQUITY
  CURRENT LIABILITIES:
    Trade and other payables                                 $          -        $             -       $        51     $                  60,047
    Intragroup payables (debtor)                                        -                      -                 2                        66,653
    Intragroup payables (non-debtor)                                    -                      -                 -                         3,353
    Current derivative liability                                        -                      -                 -                         3,677
    DIP financing                                                       -                      -                 -                       305,304
    Accrued and other current liabilities                              23                      -               346                        31,667
  Total current liabilities                                            23                      -               399                       470,701
   Other long term liabilities                                          -                      -                 -                         7,418
  Total liabilities not subject to compromise                          23                      -               399                       478,118
   Liabilities subject to compromise                                 1,056                     -            19,092                     2,465,054
  Total Liabilities                                                  1,079                     -            19,491                     2,943,172

  STOCKHOLDERS' EQUITY:
    Common stock                                                        -                      -                  -                       95,809
    Additional paid-in capital                                          -                      -                  -                      238,110
    Accumulated other comprehensive income                              -                      -                  -                            -
    Retained earnings                                                (877)                   399             (8,945)                     160,392
  Total stockholders' equity                                         (877)                   399             (8,945)                     494,311

  Total liabilities and stockholders' equity                 $        203        $           399       $    10,546     $               3,437,484




                                                                                        47
18-13374-mew                Doc 506                Filed 03/29/19 Entered 03/29/19 18:26:38                                                Main Document
                                                                Pg 48 of 53

   In re: Aegean Marine Petroleum Network Inc, et al.                                                                                Case No: 18-13374 (MEW)
    Debtors                                                                                               Reporting Period: February 1, 2019 - February 28, 2019


                                                                           MOR - 4
                                                        Summary of Unpaid Post Petition Accounts Payables
                                                                    As of February 28, 2019
                                                                          (Unaudited)


   $ USD '000s
                                                                                              Number of Days Past Invoice Date
   Debtor                                                  Case Number          0-30 Days       31-60 Days      61-90 Days           91 Days +        Total
   Aegean Marine Petroleum Network Inc.                      18-13374       $         3,404     $       1,395   $        910     $            -   $       5,708
   Aegean (Fujairah) Bunkering S.A.                          18-13375                     -                 -              -                  -               -
   Aegean Ace Maritime Company                               18-13376                    66                16              4                  2              88
   Aegean Agency (Gibraltar) Limited                         18-13377                     -                 -              -                  -               -
   Aegean Breeze Maritime Company                            18-13378                    60                21              3                  7              91
   Aegean Bunkering (Gibraltar) Limited                      18-13379                     -                 -              -                  -               -
   Aegean Bunkering (Jamaica) Ltd.                           18-13383                     -                 -              -                  -               -
   Aegean Bunkering (Singapore) Pte. Ltd.                    18-13384                     -                 -              -                  -               -
   Aegean Bunkering (Trinidad) Ltd.                          18-13386                     -                 -              -                  -               -
   Aegean Bunkering (USA) LLC                                18-13373                28,219               129              1                  -          28,349
   Aegean Bunkering Combustibles Las Palmas S.A.             18-13387                     -                 -              -                  -               -
   Aegean Bunkering (Hong Kong) Limited                      18-13381                     -                 -              -                  -               -
   Aegean Bunkering Morocco SARL AU                          18-13389                     -                 -              -                  -               -
   Aegean Bunkering Services Inc.                            18-13391                   259               111              3                 10             384
   Aegean Caribbean Holdings Inc.                            18-13393                     -                 -              -                  -               -
   Aegean Gas Maritime Company                               18-13394                     7                 2              1                  4              13
   Aegean Holdings S.A.                                      18-13396                     -                 -              -                  -               -
   Aegean Investments S.A.                                   18-13397                     -                 -              -                  -               -
   Aegean Maistros Maritime Company                          18-13398                   288               173              3                  8             471
   Aegean Management Services M.C.                           18-13399                     -                 -              -                  -               -
   Aegean Marine Petroleum S.A.                              18-13400                20,769                44              -                  -          20,813
   Aegean Oil (USA), LLC                                     18-13402                     -                 -              -                  -               -
   Aegean Oil Terminal Corporation                           18-13404                     -                 -              -                  -               -
   Aegean Petroleum International Inc.                       18-13405                 1,152                42              -                  -           1,194
   Aegean Ship III Maritime Company                          18-13407                    58                16             10                  1              85
   Aegean Ship VIII Maritime Company                         18-13408                    55                14              8                 13              90
   Aegean Ship XII Maritime Company                          18-13410                    74                27             14                  1             116
   Aegean Shipholdings Inc.                                  18-13412                     -                 -              -                  -               -
   Aegean Tankfarms Holdings S.A.                            18-13413                     -                 -              -                  -               -
   Aegean Tanking S.A.                                       18-13415                     -                 -              -                  -               -
   Aegean Tiffany Maritime Company                           18-13416                    50                18              2                  8              78
   Aegean VII Shipping Ltd.                                  18-13418                    36                18              6                  -              60
   Amorgos Maritime Inc.                                     18-13420                     7                 8              3                  1              19
   AMPN USA, LLC                                             18-13421                     -                 -              -                  -               -
   AMPNI Holdings Co. Limited                                18-13423                     -                 -              -                  -               -
   AMPNI Investments Co. Limited                             18-13380                     -                 -              -                  -               -
   Andros Marine Limited                                     18-13382                    41                24              -                  1              66
   Benmore Services S.A.                                     18-13385                    38                15              -                  -              53
   Caribbean Renewable Energy Sources Inc.                   18-13388                     -                 -              -                  -               -
   Cephallonia Marine S.A.                                   18-13390                    54                 8              1                  1              65
   Dilos Marine Inc.                                         18-13392                    62                19              2                  -              84
   Eton Marine Ltd.                                          18-13395                    59                51              9                  1             121
   Halki Navigation S.A.                                     18-13401                    33                33              1                  1              68
   I.C.S. Petroleum Ltd.                                     18-13406                   200                 -              -                  -             200
   I.C.S. Petroleum (Montreal) Ltd.                          18-13403                     -                 -              -                  -               -
   Ingram Enterprises Co.                                    18-13409                     -                 -              -                  -               -
   Ios Marine Inc.                                           18-13411                     1                 -              -                  -               1
   Ios Shipping Ltd.                                         18-13414                    27                23              4                  1              55
   Ithaki Marine S.A.                                        18-13417                    24                18              3                 15              61
   Kassos Navigation S.A.                                    18-13419                    64                66              -                 22             153
   Kerkyra Marine S.A.                                       18-13422                    42                12              -                  2              56
   Kimolos Maritime Inc.                                     18-13424                    38                25              -                 10              73
   Kithnos Maritime Inc.                                     18-13425                   177                23              4                  5             208
   Kythira Marine S.A.                                       18-13426                    45                23              -                  -              67
   Lefkas Marine S.A.                                        18-13427                     -                 -              -                  -               -
   Maistros RORO Shipholdings Ltd.                           18-13428                     -                 -              -                  -               -
   Milos Shipping (Pte.) Ltd.                                18-13429                     -                 -              -                  -               -
   Mykonos I Maritime Limited                                18-13430                    23                24              1                  -              49
   Nevado Navigation S.A.                                    18-13431                    54                38              -                  3              95
   Ostria RORO Shipholdings Ltd                              18-13432                     -                 -              -                  -               -
   Paros Maritime Inc.                                       18-13433                    65                22             27                  -             114
   Paxoi Marine S.A.                                         18-13434                    25                19              -                  4              48
   Santon Limited                                            18-13435                    19                16              6                  -              41
   Santorini I Maritime Limited                              18-13436                    42                24              2                  6              74




                                                                                48
18-13374-mew                 Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                                   Main Document
                                                             Pg 49 of 53

   In re: Aegean Marine Petroleum Network Inc, et al.                                                                                Case No: 18-13374 (MEW)
    Debtors                                                                                               Reporting Period: February 1, 2019 - February 28, 2019


                                                                           MOR - 4
                                                        Summary of Unpaid Post Petition Accounts Payables
                                                                    As of February 28, 2019
                                                                          (Unaudited)


   $ USD '000s
                                                                                              Number of Days Past Invoice Date
   Debtor                                                  Case Number          0-30 Days       31-60 Days      61-90 Days           91 Days +        Total
   Sealand Navigation Inc.                                    18-13437                   40                27              3                  2                72
   Serifos Maritime Inc.                                      18-13438                    -                 -              -                  -                 -
   Serifos Shipping (Pte.) Ltd.                               18-13439                    -                 -              -                  -                 -
   Sifnos Marine Inc.                                         18-13440                   41                28              -                  -                69
   Symi Navigation S.A.                                       18-13441                   50                11              -                  1                62
   Tasman Seaways Inc.                                        18-13442                  181                12              -                  2               195
   Tempest Shiptrade Ltd                                      18-13443                   98                70             79                 43               290
   Tilos Shipping (Pte.) Ltd.                                 18-13444                    -                 -              -                  -                 -
   Tinos Marine Inc.                                          18-13445                    -                 -              -                  -                 -
   West Coast Fuel Transport Ltd.                             18-13446                    -                 -              -                  -                 -
   Zakynthos Marine Limited                                   18-13447                   29                17              2                  2                51
   Total                                                                    $        56,075     $       2,682   $      1,111     $          178   $      60,047




                                                                                49
18-13374-mew                Doc 506                Filed 03/29/19 Entered 03/29/19 18:26:38                                           Main Document
                                                                Pg 50 of 53

   In re: Aegean Marine Petroleum Network Inc, et al.                                                                           Case No: 18-13374 (MEW)
    Debtors                                                                                          Reporting Period: February 1, 2019 - February 28, 2019


                                                                      MOR - 5
                                                            Summary of Accounts Receivable
                                                               As of February 28, 2019
                                                                     (Unaudited)


   $ USD '000s
                                                                                         Number of Days Past Invoice Date
   Debtor                                               Case Number       0-30 Days        31-60 Days      61-90 Days           91 Days +        Total
   Aegean Marine Petroleum Network Inc.                  18-13374     $              -     $           -   $          -     $            -   $           -
   Aegean (Fujairah) Bunkering S.A.                      18-13375                    -                 -              -                  -               -
   Aegean Ace Maritime Company                           18-13376                    2                 -              -                  -               2
   Aegean Agency (Gibraltar) Limited                     18-13377                   39                 -              -                  -              39
   Aegean Breeze Maritime Company                        18-13378                   44                29              -                  -              73
   Aegean Bunkering (Gibraltar) Limited                  18-13379                    -                 -              -                  -               -
   Aegean Bunkering (Jamaica) Ltd.                       18-13383                    -                 -              -                  -               -
   Aegean Bunkering (Singapore) Pte. Ltd.                18-13384                    -                 -              -                 56              56
   Aegean Bunkering (Trinidad) Ltd.                      18-13386                    -                 -              -                  -               -
   Aegean Bunkering (USA) LLC                            18-13373               39,970                16              8                193          40,188
   Aegean Bunkering Combustibles Las Palmas S.A.         18-13387                  273               273            273                846           1,665
   Aegean Bunkering (Hong Kong) Limited                  18-13381                    -                 -              -                  -               -
   Aegean Bunkering Morocco SARL AU                      18-13389                    -                 -              -                  -               -
   Aegean Bunkering Services Inc.                        18-13391                    -                 -              -                  -               -
   Aegean Caribbean Holdings Inc.                        18-13393                    -                 -              -                  -               -
   Aegean Gas Maritime Company                           18-13394                   46                 -              -                  -              46
   Aegean Holdings S.A.                                  18-13396                    -                 -              -                  -               -
   Aegean Investments S.A.                               18-13397                    -                 -              -                  -               -
   Aegean Maistros Maritime Company                      18-13398                    -                 -              -                  -               -
   Aegean Management Services M.C.                       18-13399                    -                 -              -                  -               -
   Aegean Marine Petroleum S.A.                          18-13400              104,285             4,192              -                  -         108,477
   Aegean Oil (USA), LLC                                 18-13402                    -                 -              -                  -               -
   Aegean Oil Terminal Corporation                       18-13404                  226                 -              -                  -             226
   Aegean Petroleum International Inc.                   18-13405                    -                 -              -                  -               -
   Aegean Ship III Maritime Company                      18-13407                  189                97             81                  -             367
   Aegean Ship VIII Maritime Company                     18-13408                  184                39             49                 37             308
   Aegean Ship XII Maritime Company                      18-13410                  165               116              5                  -             287
   Aegean Shipholdings Inc.                              18-13412                    -                 -              -                  -               -
   Aegean Tankfarms Holdings S.A.                        18-13413                    -                 -              -                  -               -
   Aegean Tanking S.A.                                   18-13415                    -                 -              -                  -               -
   Aegean Tiffany Maritime Company                       18-13416                   87               111            105                  -             303
   Aegean VII Shipping Ltd.                              18-13418                    -                 -              -                  -               -
   Amorgos Maritime Inc.                                 18-13420                    -                 -              -                  -               -
   AMPN USA, LLC                                         18-13421                    -                 -              -                  -               -
   AMPNI Holdings Co. Limited                            18-13423                    -                 -              -                  -               -
   AMPNI Investments Co. Limited                         18-13380                    -                 -              -                  -               -
   Andros Marine Limited                                 18-13382                    -                 -              -                  -               -
   Benmore Services S.A.                                 18-13385                    -                 -              -                  -               -
   Caribbean Renewable Energy Sources Inc.               18-13388                    -                 -              -                  -               -
   Cephallonia Marine S.A.                               18-13390                    -                 -              -                  -               -
   Dilos Marine Inc.                                     18-13392                    -                 -              -                  -               -
   Eton Marine Ltd.                                      18-13395                    -                 -              -                  -               -
   Halki Navigation S.A.                                 18-13401                    -                 -              -                  -               -
   I.C.S. Petroleum Ltd.                                 18-13406                    -                 -              -                  -               -
   I.C.S. Petroleum (Montreal) Ltd.                      18-13403                    -                 -          1,077                962           2,039
   Ingram Enterprises Co.                                18-13409                    -                 -              -                  -               -
   Ios Marine Inc.                                       18-13411                    -                 -              -                  -               -
   Ios Shipping Ltd.                                     18-13414                    -                 -              -                  -               -
   Ithaki Marine S.A.                                    18-13417                    -                 -              -                  -               -
   Kassos Navigation S.A.                                18-13419                    -                 -              -                  -               -
   Kerkyra Marine S.A.                                   18-13422                    -                 -              -                  -               -
   Kimolos Maritime Inc.                                 18-13424                    -                 -              -                  -               -
   Kithnos Maritime Inc.                                 18-13425                    -                 -              -                  -               -
   Kythira Marine S.A.                                   18-13426                    -                 -              -                  -               -
   Lefkas Marine S.A.                                    18-13427                    -                 -              -                  -               -
   Maistros RORO Shipholdings Ltd.                       18-13428                    -                 -              -                  -               -
   Milos Shipping (Pte.) Ltd.                            18-13429                    -                 -              -                  -               -
   Mykonos I Maritime Limited                            18-13430                    -                 -              -                  -               -
   Nevado Navigation S.A.                                18-13431                    -                 -              -                  -               -
   Ostria RORO Shipholdings Ltd                          18-13432                    -                 -              -                  -               -
   Paros Maritime Inc.                                   18-13433                   13                 -              -                  -              13
   Paxoi Marine S.A.                                     18-13434                    -                 -              -                  -               -
   Santon Limited                                        18-13435                    -                 -              -                  -               -




                                                                          50
18-13374-mew                 Doc 506            Filed 03/29/19 Entered 03/29/19 18:26:38                                               Main Document
                                                             Pg 51 of 53

   In re: Aegean Marine Petroleum Network Inc, et al.                                                                            Case No: 18-13374 (MEW)
    Debtors                                                                                           Reporting Period: February 1, 2019 - February 28, 2019


                                                                      MOR - 5
                                                            Summary of Accounts Receivable
                                                               As of February 28, 2019
                                                                     (Unaudited)


   $ USD '000s
                                                                                          Number of Days Past Invoice Date
   Debtor                                               Case Number       0-30 Days         31-60 Days      61-90 Days           91 Days +           Total
   Santorini I Maritime Limited                          18-13436                     -                 -              -                     -               -
   Sealand Navigation Inc.                               18-13437                     -                 -              -                     -               -
   Serifos Maritime Inc.                                 18-13438                     -                 -              -                     -               -
   Serifos Shipping (Pte.) Ltd.                          18-13439                     -                 -              -                     -               -
   Sifnos Marine Inc.                                    18-13440                     -                 -              -                     -               -
   Symi Navigation S.A.                                  18-13441                     -                 -              -                     -               -
   Tasman Seaways Inc.                                   18-13442                     -                 -              -                     -               -
   Tempest Shiptrade Ltd                                 18-13443                     -                 -              -                     -               -
   Tilos Shipping (Pte.) Ltd.                            18-13444                     -                 -              -                     -               -
   Tinos Marine Inc.                                     18-13445                     -                 -              -                     -               -
   West Coast Fuel Transport Ltd.                        18-13446                     -                 -              -                     -               -
   Zakynthos Marine Limited                              18-13447                     -                 -              -                     -               -
   Total                                                              $        145,525      $       4,872   $      1,599     $         2,094     $     154,090




                                                                          51
18-13374-mew               Doc 506                Filed 03/29/19 Entered 03/29/19 18:26:38                                              Main Document
                                                               Pg 52 of 53

   In re: Aegean Marine Petroleum Network Inc, et al.                                                                               Case No: 18-13374 (MEW)
    Debtors                                                                                              Reporting Period: February 1, 2019 - February 28, 2019


                                                                             MOR - 6
                                                         Schedule of Professional Fees and Expenses Paid
                                                        For the Period: February 1, 2019 - February 28, 2019
                                                                            (Unaudited)


                                                                                                 Period Ended 02/28/19               Cumulative Since Filing
   Professional                               Period Covered          Payment Date              Fees               Expenses           Fees            Expenses
   Retained Professionals
    Kirkland & Ellis LLP                                                                 $       2,277,003     $       116,965   $    4,964,924   $      323,115
    Arnold & Porter Kaye Scholer LLP                                                               203,012               2,844          363,614            7,958
    Kobre & Kim LLP                                                                                306,390               2,140          578,052            2,140
    Moelis & Co.                                                                                         -                   -                -                -
    EY Turnaround Management Services                                                              361,043              98,915        1,039,833          232,464
    Epiq Corporate Restructuring LLC                                                                     -                   -           51,096           76,829
    Akin Gump Strauss Hower & Feld LLP                                                           1,718,496              32,958        1,718,496           32,958
    PJT Partners                                                                                   184,000               2,957          184,000            2,957
    AlixPartners                                                                                   281,060               1,130          281,060            1,130
   Total                                                                                 $       5,331,004     $       257,909   $    9,181,075   $      679,551




                                                                              MOR - 7
                                                                  Schedule of Payments to Insiders
                                                        For the Period: February 1, 2019 - February 28, 2019
                                                                            (Unaudited)



   Payments to Insiders ($ USD, actual amounts)                                                                                                             Total
   Payments to Insiders                                                                                                                           $      515,684




                                                                                52
18-13374-mew                       Doc 506                Filed 03/29/19 Entered 03/29/19 18:26:38                                  Main Document
                                                                       Pg 53 of 53

In re: Aegean Marine Petroleum Network Inc, et al.                                                                                   Case No: 18-13374 (MEW)
Debtors                                                                                                   Reporting Period: February 1, 2019 - February 28, 2019



                                                                           DEBTOR QUESTIONNAIRE



Must be completed each month. If the answer to any of the questions is
“Yes”, provide a detailed explanation of each item. Attach additional             Yes        No   Comments
sheets if necessary.

Have any assets been sold or transferred outside the normal course of
                                                                                             X
business this reporting period?
Have any funds been disbursed from any account other than a debtor in
                                                                                             X
possession account this reporting period?

Is the Debtor delinquent in the timely filing of any post-petition tax returns?              X

Are workers compensation, general liability or other necessary insurance
coverages expired or cancelled, or has the debtor received notice of                         X
expiration or cancellation of such policies?

Is the Debtor delinquent in paying any insurance premium payment?                            X

Have any payments been made on pre-petition liabilities this reporting
                                                                                  X               Only to the extent authorized under an order of this Court
period?
Are any post petition receivables (accounts, notes or loans) due from related
                                                                                             X
parties?

Are any post petition payroll taxes past due?                                                X

Are any post petition State or Federal income taxes past due?                                X

Are any post petition real estate taxes past due?                                            X

Are any other post petition taxes past due?                                                  X

Have any pre-petition taxes been paid during this reporting period?               X               Only to the extent authorized under an order of this Court

Are any amounts owed to post petition creditors delinquent?                                  X

Are any wage payments past due?                                                              X

Have any post petition loans been been received by the Debtor from any
                                                                                  X               Only to the extent authorized under an order of this Court
party?

Is the Debtor delinquent in paying any U.S. Trustee fees?                                    X

Is the Debtor delinquent with any court ordered payments to attorneys or
                                                                                             X
other professionals?
Have the owners or shareholders received any compensation outside of the
                                                                                             X
normal course of business?




                                                                                        53
